          Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 1 of 57



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



     INFINITY COMPUTER PRODUCTS, INC.,
                                                      CIVIL ACTION
                     Plaintiff,
                                                      NO. 2:12-cv-06796-NIQA
           v.
                                                      (Lead Case)
     TOSHIBA AMERICA BUSINESS
     SOLUTIONS, INC.,

                     Defendant.


                   DEFENDANTS’ REPLY CLAIM CONSTRUCTION BRIEF

          Defendants Toshiba America Business Solutions, Inc., Samsung Electronics America, Inc.,

 Konica Minolta Business Solutions, U.S.A., Inc., Xerox Corporation, HP Inc.,1 Ricoh USA, Inc.,2

 and Dell Inc. (collectively, “Defendants”) in these consolidated actions, by and through their

 undersigned counsel, hereby submit their Reply Claim Construction Brief pursuant to the Court’s

 August 16, 2018 Amended Scheduling Order.




 1
  The name of the Defendant in Action No. 2:12-cv-06805 was changed from Hewlett-Packard
 Company to HP Inc. effective October 31, 2015.
 2
  The name of the Defendant in Action No. 2:12-cv-06807 was changed from Ricoh Americas
 Corporation to Ricoh USA, Inc. effective August 13, 2018.


DB1/ 100309968.7
          Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 2 of 57



                                                 TABLE OF CONTENTS

  




 I.       INTRODUCTION ............................................................................................................. 1 
 II.      ARGUMENT ..................................................................................................................... 3 
          A.        The “Facsimile Machine” Terms ........................................................................... 3 
          B.        “Passive Link” ....................................................................................................... 9 
                    1.         “Passive Link” Is Indefinite ....................................................................... 9 
                    2.         If Not Indefinite, the Court Should Construe “Passive Link” as
                               Defined by Infinity in the Prosecution ..................................................... 16 
          C.        The “Generic Send/Receive Driver Communications Software” Terms ............. 18 
                    1.         The “Generic Send/Receive Driver Communications Software”
                               Terms are Indefinite. ................................................................................ 20 
                    2.         Should the Court Decide to Construe the “Generic Send/Receive
                               Driver Communications Software” Terms, Infinity is Bound by Its
                               Statements to the USPTO Limiting the Scope of the Claims .................. 22 
                    3.         Infinity’s Proposed Construction Ignores Its Own Statements to the
                               USPTO ..................................................................................................... 26 
          D.        “Using an Unmodified Standard Protocol for Shifting the Personal
                    Computer to a Connected Mode” ........................................................................ 29 
          E.        The “Isolating” Terms.......................................................................................... 32 
          F.        The “Facsimile Signals” Terms ........................................................................... 34 
          G.        “Using a Standard Protocol of the Facsimile Machine” ...................................... 36 
          H.        The “Digital Signals” Terms ................................................................................ 37 
          I.        The “Bidirectional” Terms ................................................................................... 38 
          J.        Indefinite Step-Plus-Function Claim Terms ........................................................ 40 
                    1.         The “activating,” “conditioning,” and “arranging” Limitations Are
                               Step-Plus-Function Claim Terms Subject to 35 U.S.C. § 112, ¶ 6 .......... 40 
                    2.         Infinity Has Made No Effort to Show that, If These Terms Are
                               Subject to 35 U.S.C. § 112, ¶ 6, They Meet the Definiteness
                               Requirement ............................................................................................. 42 
 III.     CONCLUSION ................................................................................................................ 44 




DB1/ 100309968.7                                                     i
           Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 3 of 57



                                              TABLE OF AUTHORITIES

 Cases 

 3M Innovative Props. Co. v. Tredegar Corp.,
   725 F.3d 1315 (Fed. Cir. 2013) ................................................................................................ 17

 Asyst Tech., Inc. v. Empak, Inc.,
   268 F.3d 1364 (Fed. Cir. 2001) ................................................................................................ 43

 Bayer Intellectual Prop. GmbH v. Warner Chilcott Co., LLC,
   Civil Action No. 12-1032, 2015 WL 1849015 (D. Del. Apr. 21, 2015)................................... 10

 Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP,
   616 F.3d 1249 (Fed. Cir. 2010) ................................................................................................ 37

 Bed-Check Corp. v. Ultimate Safety, Inc.,
   2003 U.S. Dist. LEXIS 27845 (N.D. Okla. Nov. 24, 2003) ..................................................... 41

 Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc.,
   262 F.3d 1258 (Fed. Cir. 2001) .................................................................................................. 4

 Berkheimer v. Hewlett-Packard Co.,
   No. 12-cv-9023, 2015 WL 4999954 (N.D. Ill. Aug. 21, 2015) ............................................ 2, 22

 Bicon, Inc. v. Straumann Co.,
   441 F.3d 945 (Fed. Cir. 2006) .................................................................................................. 29

 Butamax Adv. Biofuels LLC v. Gevo, Inc.,
   117 F. Supp. 3d 632 (D. Del. 2015) .......................................................................................... 10

 Callpod, Inc. v. GN Netcom, Inc.
   2009 U.S. Dist. LEXIS 51103 (N.D. Ill. Mar. 6, 2009) ............................................................ 41

 Chimie v. PPG Indus.,
   402 F.3d 1371 (Fed. Cir. 2005) .................................................................................. 1, 5, 24, 37

 Enzo Biochem Inc. v. Applera Corp.,
   780 F.3d 1149 (Fed. Cir. 2015) ................................................................................................ 29

 In re Schreiber,
    128 F.3d 1473 (Fed. Cir. 1997) ................................................................................................ 41

 In re Walter,
    698 F. App’x 1022 (Fed. Cir. 2017) ......................................................................................... 21

 Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc.,
   381 F.3d 1111 (Fed. Cir. 2004) .......................................................................................... 29, 41

DB1/ 100309968.7                                                  ii
           Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 4 of 57



 Intellectual Ventures I, LLC v. Canon Inc.,
    143 F. Supp. 3d 143 (D. Del. 2015) .......................................................................................... 10

 K-2 Corp. v. Salomon S.A.,
   191 F.3d 1356 (Fed. Cir. 1999) ................................................................................................ 41

 Med. Instrumentation & Diagnostics Corp. v. Elekta AB,
  344 F.3d 1205 (Fed. Cir. 2003) ................................................................................................ 42

 Microsoft Corp. v. Multi-Tech Sys., Inc.,
   357 F.3d 1340 (Fed. Cir. 2004) ................................................................................................ 38

 Nautilus, Inc. v. Biosig Instruments, Inc.,
   134 S. Ct. 2120 (2014) ........................................................................................................ 20, 21

 Omega Eng’g, Inc. v. Raytek Corp.,
  334 F.3d 1314 (Fed. Cir. 2003) .................................................................................. 1, 4, 24, 25

 Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005) ................................................................................ 7, 17, 18, 32

 Scimed Life Sys., Inc. v. Adv. Cardiovascular Sys., Inc.,
   242 F.3d 1337 (Fed. Cir. 2001) .................................................................................................. 7

 Seachange Int’l, Inc. v. C-COR, Inc.,
   413 F.3d 1361 (Fed. Cir. 2005) ................................................................................................ 40

 Source Vagabond Sys., Ltd. v. Hydrapak, Inc.,
   753 F.3d 1291 (Fed. Cir. 2014) .................................................................................................. 6

 Southwall Techs., Inc. v. Cardinal IG Co.,
   54 F.3d 1570 (Fed. Cir. 1995) .......................................................................................... 1, 6, 24

 Spectrum Int’l, Inc. v. Sterilite Corp.,
   164 F.3d 1372 (Fed. Cir. 1998) .................................................................................... 25, 31, 39

 St. Clair Intellectual Prop. Consultants, Inc. v. Matsushita Elec. Indus. Co.,
    691 F. Supp. 2d 538 (D. Del. 2010) ............................................................................................ 2

 SynQor, Inc. v. Artesyn Techs., Inc.,
   No. 2:07-CV-497, 2010 WL 2991037 (E.D. Tex. July 26, 2010) ............................................ 33

 Teva Pharms. USA, Inc. v. Sandoz, Inc.,
   789 F.3d 1335 (Fed. Cir. 2015) ................................................................................................ 21

 Texas Digital Sys., Inc. v. Telegenix, Inc.,
   308 F.3d 1193 (Fed. Cir. 2002) .......................................................................................... 33, 41



DB1/ 100309968.7                                                   iii
            Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 5 of 57



 Tinnus Enterprises, LLC v. Telebrands Corp.,
   733 F. App’x 1011 (Fed. Cir. 2018) ............................................................................. 10, 21, 22

 Trading Techs. Int’l, Inc. v. eSpeed, Inc.,
   595 F.3d 1340 (Fed. Cir. 2010) ................................................................................................ 12

 Transcend Med., Inc. v. Glaukos Corp.,
   Civ. Action No. 13-830, 2015 U.S. Dist. LEXIS 124863 (D. Del. Sept. 18, 2015) ................. 21

 UltimatePointer, L.L.C. v. Nintendo Co.,
   816 F.3d 816 (Fed. Cir. 2016) .................................................................................................... 7

 Verizon Servs. Corp. v. Vonage Holdings Corp.,
   503 F.3d 1295 (Fed. Cir. 2007) .............................................................................................. 4, 7

 Williamson v. Citrix Online, LLC,
   792 F.3d 1339 (Fed. Cir. 2015) .......................................................................................... 40, 41

 Statutes 

 35 U.S.C. § 112, ¶ 6 ................................................................................................................ 42, 43

 35 U.S.C. § 254 ............................................................................................................................. 19




DB1/ 100309968.7                                                       iv
          Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 6 of 57



                                 TABLE OF EXHIBITS
  Exhibit Description                                     Bates Numbers
    1     U.S. Patent No. 6,894,811 (with Reexamination   Infinity0037564-Infinity0037594
          Certificates C1-C3)
    2     U.S. Patent No. 7,489,423 (with Reexamination   Infinity0037595-Infinity0037622
          Certificates C1-C3)
    3     U.S. Patent No. 8,040,574 (with Reexamination   Infinity0037623-Infinity0037646
          Certificates C1 and C2)
    4     U.S. Patent No. 8,294,915 (with Reexamination   Infinity0037647-Infinity0037670
          Certificates C1 and C2)
    5     Reexamination Control No. 90/009,901, Sept.     Infinity0001194-Infinity0001204
          21, 2011 Office Action
    6     Reexamination Control No. 90/009,902, Sept.     Infinity0002482-Infinity0002490
          21, 2011 Office Action
    7     Reexamination Control No. 90/009,901, Apr.      Infinity0001842-Infinity0001849
          25, 2012 Second Supplemental Amendment
    8     Reexamination Control No. 90/009,902, Feb.      Infinity0003340-Infinity0003345
          21, 2012 Amendment
    9     Reexamination Control No. 90/009,901, June 1,   Infinity0001852-Infinity0001855
          2012 Notice of Intent to Issue Ex Parte
          Reexamination Certificate
    10    Reexamination Control No. 90/009,902, Mar.      Infinity0003411-Infinity0003414
          13, 2012 Notice of Intent to Issue Ex Parte
          Reexamination Certificate
    11    Reexamination Control No. 90/012,816, Apr.      Infinity0008651-Infinity0008661
          24, 2013 Office Action
    12    Reexamination Control No. 90/012,815, Apr.      Infinity0005412-Infinity0005420
          24, 2013 Office Action
    13    Reexamination Control No. 90/012,817, Apr.      Infinity0041921-Infinity0041928
          29, 2013 Office Action
    14    Reexamination Control No. 90/012,818, Apr.      Infinity0012095-Infinity0012104
          24, 2013 Office Action
    15    Reexamination Control No. 90/012,816, July      Infinity0008794-Infinity0008827
          24, 2013 Amendment
    16    June 10, 2013 Proposed Interview Agenda,        Infinity0008709-Infinity0008765
          submitted in Reexamination Control Nos.
          90/012,815; 90/012,816; 90/012,817;
          90/012,818
    17    Reexamination Control No. 90/012,816, Feb. 5,   Infinity0009593-Infinity0009600
          2014 Notice of Intent to Issue Ex Parte
          Reexamination Certificate
    18    Reexamination Control No. 90/012,815, Feb. 5,   Infinity0006143-Infinity0006150
          2014 Notice of Intent to Issue Ex Parte
          Reexamination Certificate


DB1/ 100309968.7                            v
          Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 7 of 57



  Exhibit Description                                        Bates Numbers
    19    Reexamination Control No. 90/012,817, Feb. 5,      Infinity0042445-Infinity0042450
          2014 Notice of Intent to Issue Ex Parte
          Reexamination Certificate
    20    Reexamination Control No. 90/012,818, Feb. 5,      Infinity0012855-Infinity0012862
          2014 Notice of Intent to Issue Ex Parte
          Reexamination Certificate
    21    Reexamination Control No. 90/013,208, June         Infinity0022658-Infinity0022688
          19, 2014 Decision Granting Ex Parte
          Reexamination
    22    Reexamination Control No. 90/013,207, June 4,      Infinity0015835-Infinity0015863
          2014 Decision Granting Ex Parte
          Reexamination
    23    Reexamination Control No. 90/013,209, June 4,      Infintiy0030706-Infinity0030717
          2014 Decision Granting Ex Parte
          Reexamination
    24    Reexamination Control No. 90/013,210, June 4,      Infinity0035961-Infinity0035974
          2014 Decision Granting Ex Parte
          Reexamination
    25    Reexamination Control No. 90/013,208, Nov.         Infinity0022825-Infinity0022836
          12, 2014 Response to Office Action
    26    Reexamination Control No. 90/013,208, Aug.         Infinity0024503-Infinity0024513
          26, 2016 Notice of Intent to Issue Ex Parte
          Reexamination Certificate
    27    Dec. 10, 2013 Interview Handouts, submitted in     Infinity0009185-Infinity0009186
          Reexamination Control Nos. 90/012,815;
          90/012,816; 90/012,817; 90/012,818
    28    U.S. Patent No. 5,452,106 to Perkins               DefInf_00003593-
                                                             DefInf_00003607
     29       Newton’s Telecom Dictionary (11th ed. 1996)    DefInf_00000395-
              (excerpts)                                     DefInf_00000399
     30       U.S. Patent No. 5,598,533 to Yokota et al.     DefInf_00003566-
                                                             DefInf_00003592
     31       June 17, 2013 Interview Slides, submitted in   Infinity0008767-Infinity0008791
              Reexamination Control Nos. 90/012,815;
              90/012,816; 90/012,817; 90/012,818
     32       U.S. Patent No. 5,218,458 to Kochis et al.     DefInf_00003631-
                                                             DefInf_00003642
     33       U.S. Patent Application No. 08/669,056,        Infinity0037708-Infinity0037715
              Original Claims, filed on June 25, 1996
     34       U.S. Patent Application No. 08/669,056, July   Infinity0037802-Infinity0037810
              20, 1999 Office Action
     35       U.S. Patent Application No. 08/669,056, May    Infinity0037902-Infinity0037925
              25, 2002 Amendment
     36       U.S. Patent Application No. 08/669,056, Apr.   Infinity0038051-Infinity0038076
              29, 2004 Amendment

DB1/ 100309968.7                                 vi
          Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 8 of 57



  Exhibit Description                                       Bates Numbers
    37    Reexamination Control Nos. 90/013,208, Sept.      Infinity0022694-Infinity0022756
          12, 2014 Office Action
    38    Reexamination Control Nos. 90/012,816, Dec.       Infinity0009402-Infinity0009428
          30, 2013 Response to Final Office Action
    39    Reexamination Control Nos. 90/012,816,            Infinity0009189-Infinity0009204
          Declaration One of Dr. Marc E. Levitt dated
          Dec. 27, 2013
    40    Reexamination Control Nos. 90/009,901, Mar.       Infinity0001824-Infinity0001827
          12, 2012 Advisory Action
    41    Reexamination Control Nos. 90/013,208, Apr.       Infinity0023215-Infinity0023232
          13, 2015 Response to Final Office Action
    42    Reexamination Control Nos. 90/013,208, May        Infinity0023554-Infinity0023573
          7, 2015 Advisory Action
    43    Reexamination Control No. 90/013,208, Nov.        Infinity0022837-Infinity0022852
          12, 2014 Response to Office Action, Appendix
          A (excerpt)
    44    Reexamination Control Nos. 90/012,816,            Infinity0008828-Infinity0008834
          Declaration of Mark Myslinski dated July 23,
          2013 (without exhibits)
    45    July 17, 2017 Interview Slides, submitted in      Infinity0008918-Infinity0008932
          Reexamination Control Nos. 90/012,815;
          90/012,816; 90/012,817; 90/012,818
    46    Reexamination Control Nos. 90/012,816, Dec        Infinity0009178-Infinity0009181
          24, 2013 Interview Summary
    47    Dec. 5, 2013 Interview Agenda, submitted in       Infinity0009182-Infinity0009184
          Reexamination Control Nos. 90/012,815;
          90/012,816; 90/012,817; 90/012,818
    48    Nov. 18, 2013 Interview Request, submitted in     Infinity0009163-Infinity0009164
          Reexamination Control Nos. 90/012,815;
          90/012,816; 90/012,817; 90/012,818 
    49    The IEEE Standard Dictionary of Electrical and    DefInf_00000414-
          Electronics Terms (6th ed. 1997) (excerpts)       DefInf_00000419
    50    McGray-Hill Dictionary of Scientific and          DefInf_00000407-
          Technical Terms (5th ed. 1994) (excerpts)         DefInf_00000413
    51    Reexamination Control Nos. 90/009,901, Feb.       Infinity0001792-Infinity0001794,
          10, 2012 Office Action                            Infinity0001806-Infinity0001807,
                                                            Infinity0001795-Infinity0001804
     52       Reexamination Control Nos. 90/013,208, Dec.   Infinity0024242-Infinity0024302
              7, 2015 Examiner’s Answer
     53       Reexamination Control Nos. 90/009,901, Nov.   Infinity0001212-Infinity0001224
              21, 2011 Amendment
     54       Reexamination Control No. 90/012,816,         Infinity0009205-Infinity0009211
              Declaration Two of Dr. Marc E. Levitt dated
              Dec. 27, 2013 (without exhibits)


DB1/ 100309968.7                               vii
          Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 9 of 57



  Exhibit Description                                         Bates Numbers
    55    U.S. Patent Application No. 08/226,278, Nov.        DefInf_00000100-
          6, 1995 Amendment                                   DefInf_00000135
    56    U.S. Patent Application No. 08/669,056, Oct.        Infinity0037811-Infinity0037821
          20, 1999 Amendment
    57    Plaintiff Infinity Computer Products, Inc.’s        N/A
          Disclosure of Asserted Claims and
          Infringement Contentions, Appendix A, served
          on Feb. 16, 2018
    58    Reexamination Control No. 90/012,818, July          Infinity0012225-Infinity0012239
          24, 2013 Amendment
    59    A Dictionary of Computing (4th ed. 1997)            DefInf_00000427-
          (excerpts)                                          DefInf_00000429
    60    IBM Dictionary of Computing (10th ed. 1993)         DefInf_00000420-
                                                              DefInf_00000426
     61       U.S. Patent Application No. 08/669,056, Apr.    Infinity0037830-Infinity0037848
              17, 2000 Amendment
     62       U.S. Patent Application No. 08/669,056, Nov.    Infinity0037853-Infinity0037873
              23, 2001 Amendment
     63       Reexamination Control Nos. 90/013,208, Oct.     Infinity0022759-Infinity0022763
              31, 2014 Interview Summary
     64       U.S. Patent Application No. 08/669,056, Jan.    Infinity0038115-Infinity0038132
              14, 2005 Notice of Allowance
     65       Reexamination Control Nos. 90/013,208,          Infinity0022941-Infinity0022951
              Declaration One of Dr. Marc E. Levitt dated
              Nov. 2, 2014
     66       June 10, 2013 Proposed Interview Agenda,        Infinity0012167-Infinity0012223
              submitted in Reexamination Control Nos.
              90/012,815; 90/012,816; 90/012,817;
              90/012,818
     67       Plaintiff’s Memorandum in Opposition to         N/A
              Defendants’ Motion for Partial Summary
              Judgment on Pre-Issuance Damages and
              Absolute Intervening Rights in Case No. 2:12-
              cv-06796-NIQA (E.D. Pa.) Mar. 9, 2018 (Dkt.
              79)
     68       Declaration of Ivan Zatkovich in Support of     N/A
              Plaintiff’s Memorandum in Opposition to
              Defendants’ Motion for Partial Summary
              Judgment on Pre-Issuance Damages and
              Absolute Intervening Rights in Case No. 2:12-
              cv-06796-NIQA (E.D. Pa.) Mar. 9, 2018 (Dkt.
              79-12)




DB1/ 100309968.7                                viii
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 10 of 57



  Exhibit Description                                       Bates Numbers
    69    Declaration of Dr. Marc E. Levitt in Support of   N/A
          Plaintiff’s Memorandum in Opposition to
          Defendants’ Motion for Partial Summary
          Judgment on Pre-Issuance Damages and
          Absolute Intervening Rights in Case No. 2:12-
          cv-06796-NIQA (E.D. Pa.) Mar. 9, 2018 (Dkt.
          79-13)
    70    Plaintiff Infinity’s Response in Opposition to    N/A
          Defendants’ Motion for Summary Judgment of
          Limitation on Pre-Issuance Damages and
          Absolute Intervening Rights in Case No. 18-
          463-LPS-CJB (D. Del.) Aug. 10, 2018 (Dkt.
          120)
    71    U.S. Patent Application No. 08/669,056 Nov.       Infinity0038097-Infinity0038113
          11, 2004 Amendment
    72    Excerpts of Deposition of Dr. Marc E. Levitt      N/A
          taken October 11, 2018
    73    Document entitled “Supplemental Data for 2nd      Infinity0008909-Infinity0008913
          Interview Agenda” submitted July 17, 2013 in
          Reexamination Control Nos. 90/012,815;
          90/012,816; 90/012,817; 90/012,818
    74    Reexamination Control No. 90/012,816, Jan.        Infinity0009429-Infinity0009432
          16, 2014 Supplemental Patent Owner Statement
          of Interview
    75    Reexamination Control No. 90/013,208,             Infinity0022797-Infinity0022818
          Document entitled “811 support in 558” dated
          July 2014




DB1/ 100309968.7                             ix
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 11 of 57



 I.       INTRODUCTION

          The purpose of claim construction is to determine, as a matter of law, what patent claims

 mean and thus the scope of the claimed invention. A number of principles guide the Court in this

 process. Among these is the fundamental tenet of patent law that claims cannot be “construed one

 way in order to obtain their allowance and in a different way against accused infringers.” Chimie

 v. PPG Indus., 402 F.3d 1371, 1384 (Fed. Cir. 2005). In other words, a patent owner cannot have

 it both ways.     Where a patent applicant disclaimed an interpretation of the claims during

 prosecution—as Infinity repeatedly did—it cannot later seek a construction that recaptures that

 same disclaimed interpretation and effectively eliminates the bases upon which the U.S. Patent

 and Trademark Office (“USPTO”) allowed the claims to issue. See, e.g., Omega Eng’g, Inc. v.

 Raytek Corp., 334 F.3d 1314, 1323-24 (Fed. Cir. 2003) (“The doctrine of prosecution disclaimer

 . . . preclude[s] patentees from recapturing through claim interpretation specific meanings

 disclaimed during prosecution[.]”); Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1576

 (Fed. Cir. 1995) (“The prosecution history limits the interpretation of claim terms so as to exclude

 any interpretation that was disclaimed during prosecution.”).

          As explained in Defendants’ Opening Claim Construction Brief (Dkt. No. 111) (“Def.

 Br.”), Infinity had a years-long dialogue with the USPTO about the scope of the claims. Infinity

 repeatedly distinguished its claims from the prior art, including references like Yokota, Perkins,

 Kochis, and Kang. Defendants’ proposed claim constructions are based on Infinity’s own words

 during those prosecutions and multiple reexaminations, and give effect to Infinity’s disavowals of

 certain claim scope made to avoid having the Asserted Claims deemed unpatentable. Although

 Infinity urges this Court to look past the prosecution history and specification, it cannot escape the

 legal ramifications of its own actions and statements in the USPTO.

          As Defendants have also explained, in the case of at least two terms—“passive link” and

DB1/ 100309968.7                                   1
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 12 of 57



 “generic send/receive driver communications software”—Infinity took diametrically opposed

 positions during reexamination to preserve the validity of the Patents-in-Suit. These irreconcilable

 statements make it impossible for a person of skill in the art to understand what the claims mean,

 rendering them indefinite and therefore invalid. It is no answer that the USPTO itself did not find

 these terms indefinite because “once claim construction is before a court, the court is obligated to

 construe claims de novo as a matter of law, without according any deference to the PTO’s

 construction.” St. Clair Intellectual Prop. Consultants, Inc. v. Matsushita Elec. Indus. Co., 691 F.

 Supp. 2d 538, 550 (D. Del. 2010); see also Berkheimer v. Hewlett-Packard Co., No. 12-cv-9023,

 2015 WL 4999954, at *10 (N.D. Ill. Aug. 21, 2015) (rejecting argument that issue of indefiniteness

 was resolved during prosecution).

          Unable to rationalize its own inconsistent statements to the USPTO or otherwise refute

 Defendants’ evidence, Infinity’s Responsive Claim Construction Brief (Dkt. No. 122) (“Resp.”)

 largely ignores them. Indeed, Infinity does not address many of Defendants’ key arguments, and

 has nothing to say about most of the evidence. As an example, if the Court were to construe

 “generic send/receive driver communications software,” Defendants’ propose that “generic” be

 construed as “off-the-shelf and neither customized, proprietary, manufacturer-specific, nor tailored

 for a specific application or process.” Defendants make this proposal because this is what Infinity

 told the USPTO that “generic” meant. See Def. Br. at 30-35 (citing evidence); infra at section

 II.C.2.a. While Infinity’s Responsive Brief rejects this construction, it is silent with respect to the

 import of Infinity’s own statements, or the law that requires Infinity’s disclaimers to be given

 effect. Infinity takes a similar approach to most of the other claim terms: it cherry-picks the

 evidence it prefers, and ignores the rest.

          Infinity’s assertion that numerous terms do not need to be construed, as well as its several



DB1/ 100309968.7                                   2
           Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 13 of 57



 proposed alternative constructions (many of which Infinity has changed since Defendants filed

 their Opening Brief), are nothing more than invitations to error. As explained below, Infinity’s

 proposed constructions are inconsistent with the specification and Infinity’s own statements to the

 USPTO. They are a transparent effort to read the claims broadly in litigation—far more broadly

 than Infinity construed them when trying to persuade the USPTO to issue the claims—so that

 Infinity can maintain its far-fetched infringement theories against Defendants’ multi-function

 printers. If Infinity had construed the asserted claims during prosecution and reexamination the

 same way it asks this Court to construe them now, it could not have overcome the prior art cited

 by the USPTO. But with the reexamination battle behind it, Infinity now unabashedly twists and

 turns the language to keep its infringement theories alive. Infinity’s approach to claim construction

 is flatly contrary to binding Federal Circuit precedent, and its proposed constructions should be

 rejected.

 II.       ARGUMENT

           A.       The “Facsimile Machine” Terms

     Term/Phrase                      Defendants’ Construction        Plaintiff’s Construction
     “facsimile machine” / “fax       “a device that transmits        No construction necessary
     machine”                         scanned information, or
                                      receives information for        or
     ’811, cl. 1, 2, 4, 6, 7, 18-20   printing, only in compliance
     ’423, cl. 1-4, 6                 with a CCITT/ITU-T              “a device that is capable of
     ’574, cl. 1, 2, 4, 5, 7, 8       facsimile standard”             sending and receiving a fax,
     ’915, cl. 1, 6-9, 14, 15                                         including associated scan and
                                                                      print functionality”3



 3
   Plaintiff’s Responsive Claim Construction Brief includes, for the first time, new or revised
 definitions for four terms: “facsimile machine”; “using an unmodified standard protocol for
 shifting the personal computer to a connected mode”; “by-passing or isolating the facsimile
 machine and the computer from the public network telephone line” / “both the facsimile machine
 and [personal] computer isolated from said at least one public network telephone line”; “using a
 standard protocol of the facsimile machine”; and “digital signals.” Defendants learned of these
 new constructions for the first time only after Defendants filed their Opening Brief. For the Court’s

DB1/ 100309968.7                                   3
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 14 of 57



          Infinity’s alternative construction of “facsimile machine” is intended to capture any device

 that can send or receive a fax, and even includes devices that print from, and scan to, a personal

 computer without using facsimile machine protocols. Infinity’s construction is proposed in a

 vacuum without regard to the voluminous statements it made in the specification and during the

 reexaminations to narrow the meaning of the terms, and to avoid the prior art cited by the USPTO.

          Under Federal Circuit law, “facsimile machine” must be construed consistent with how the

 applicant defined it in the intrinsic record. See Verizon Servs. Corp. v. Vonage Holdings Corp.,

 503 F.3d 1295, 1308 (Fed. Cir. 2007) (“When a patent thus describes the features of the ‘present

 invention’ as a whole, this description limits the scope of the invention.”); Bell Atl. Network Servs.,

 Inc. v. Covad Commc’ns Grp., Inc., 262 F.3d 1258, 1271 (Fed. Cir. 2001) (patentee defines a claim

 term “by implication” by using it throughout the specification in a way consistent with a single

 meaning); Omega Eng’g, 334 F.3d at 1323-24 (“The doctrine of prosecution disclaimer . . .

 preclud[es] patentees from recapturing through claim interpretation specific meanings disclaimed

 during prosecution.”).

          In their Opening Brief, Defendants itemized how Infinity repeatedly represented to the

 USPTO that the claims of the Patents-in-Suit cover only “conventional” or “standard” facsimile

 machines. For example:

                  “FIG. 2c shows another alternative arrangement in which the circuitry 10 of the
                   present invention is integrated into the standard facsimile machine 30.” Ex. 1 at
                   6:19-21 (emphasis added).

                  Figs. 2a-2j of the Patents-in-Suit include “Standard Fax Machine” in every
                   embodiment.

                  Infinity presented a slide to the USPTO cataloging numerous instances in which
                   the Patents-in-Suit describe the facsimile machine as being “conventional” or

 reference, Infinity’s revised constructions are reproduced with newly added language underlined,
 and deleted language struck through.

DB1/ 100309968.7                                   4
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 15 of 57



                   “standard.” Def. Ex. 27.

                  “The 811 patent teaches claims that recite a method enabling a conventional
                   facsimile machine to communicate with a personal computer, and vice versa, over
                   a communications link using generic (as discussed below) send/receive driver
                   communications software.” Def. Ex. 73 at 1 (emphasis added).

                  “The send/receive driver communication software package of the Nachman patents
                   is performing the above functions by interacting with a standard fax machine.”
                   Def. Ex. 47 at 2 (emphasis added).

                  “Proprietary software . . . could not work as interpreted by the Examiner with a
                   conventional or standard facsimile machine.” Def. Ex. 47 at 2 (emphasis added).

                  “From the perspective of one of ordinary skill in the art, proprietary send/receive
                   driver communication software, such as that in the prior art references, would not
                   be considered to be GENERAL send/receive driver communication software, it is
                   incapable of operating with the convention [sic, conventional] or standard
                   facsimile machines disclosed in the specification of the Nachman patents.” Def.
                   Ex. 47 at 3 (emphasis added).

                  “[T]he context of the term ‘generic,’ which is used in FIG. 2G, is articulated within
                   the body of the specification in multiple places as being in association with a
                   ‘standard[]’ facsimile machine, also shown in FIG 2G. Further, the instant
                   specification also refers to the use of ‘conventional[]’ multiple times.” Def. Ex. 48
                   at 2 (emphasis added).

                  “The Abstract begins with, ‘Apparatus for interfacing a conventional facsimile
                   machine with a PC enabling the use of the facsimile machine as a scanner or
                   printer.’” Def. Ex. 74 at 2 (emphasis in original).

          In its Responsive Brief, Infinity ignores this evidence. Instead, without even once citing

 to the intrinsic record, Infinity urges the Court to adopt a broad construction inconsistent with its

 previous representations. This proposed construction is improper because patent claims cannot be

 “construed one way in order to obtain their allowance and in a different way against accused

 infringers.” See Chimie, 402 F.3d at 1384.

          Infinity’s inconsistent position on “facsimile machine” is exemplified by its arguments

 about the Yokota prior art reference. As discussed in Defendants’ Opening Brief—but ignored in

 Infinity’s response—Infinity argued during the ex parte reexamination proceedings that the Yokota


DB1/ 100309968.7                                     5
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 16 of 57



 reference did not disclose a “fax machine,” and that the scope of “facsimile machine” in Infinity’s

 claims was too narrow to cover the device of Yokota. See Def. Br. at 21; see also, e.g., Def. Ex.

 31 at 8 (“Yokota’s apparatus is neither a fax or standard computer but a conglomeration of the

 two.”).4 Having convinced the USPTO to allow the claims based on that representation, Infinity

 now proposes a construction of “facsimile machine” that clearly encompasses any device that can

 send or receive a fax—including the device of Yokota. In fact, Infinity’s proffered expert, Marc

 Levitt, admitted during a recent deposition that the Yokota device falls within Infinity’s litigation

 construction for “facsimile machine.” See Def. Ex. 72 at 85:22-24 (Q: “So, yes, [Yokota] does

 meet your [i.e., Infinity’s] definition of facsimile machine?” A: “It meets our definition.”). Infinity

 cannot have it both ways: having disclaimed a broad interpretation of “facsimile machine” during

 prosecution, Infinity cannot now seek a construction that captures what it disclaimed. See

 Southwall Techs., 54 F.3d at 1576.

          Infinity also argues that “facsimile machine” should not be limited to “standard” or

 “conventional” fax machines because “standard” and “generic”5 do not appear in the claims

 themselves. See Resp. at 14. Claim terms are not, however, construed in a vacuum. Claim terms

 are always viewed in the context of the claim, the specification, and the prosecution history.

 Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005); accord Source Vagabond Sys., Ltd.

 v. Hydrapak, Inc., 753 F.3d 1291, 1299 (Fed. Cir. 2014) (a construction should not “add[] language



 4
   Defendants’ exhibits (“Def. Ex.”) 1-71 are attached to the Declaration of Jacob A. Snodgrass in
 Support of Defendants’ Opening Claim Construction Brief (Dkt. No. 113). Defendants’ exhibits
 72 -75 are attached to the Declaration of Jacob A. Snodgrass in Support of Defendants’ Reply
 Claim Construction Brief, filed herewith. Defendants will refer to documents submitted by
 Infinity as Exhibits 1-9 to the Declaration of Andrew G. DiNovo in Support of Plaintiff’s
 Responsive Claim Construction Brief (Dkt. No. 122-2 et seq.) as “Pl. Ex.”
 5
   Infinity recites the terms “standard” and “generic”; however, it presumably meant to say
 “standard” and “conventional.”

DB1/ 100309968.7                                   6
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 17 of 57



 without support from the specification or prosecution history . . . .”) (emphasis added). That

 context makes clear that Infinity consistently and exclusively described the facsimile machine of

 the “present invention” as being “conventional” or “standard.”          The Court should adopt a

 construction consistent with this context. See UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d

 816, 823 (Fed. Cir. 2016) (upholding construction of “handheld device” as “handheld direct

 pointing device” where specification repeatedly emphasizes that the invention is directed to a

 direct-pointing system); Verizon, 503 F.3d at 1308 (“When a patent thus describes the features of

 the ‘present invention’ as a whole, this description limits the scope of the invention.”); Scimed Life

 Sys., Inc. v. Adv. Cardiovascular Sys., Inc., 242 F.3d 1337, 1343-44 (Fed. Cir. 2001) (limiting

 claim term based in part on statements in the specification indicating that “all embodiments” of

 the claimed invention included that limitation) (emphasis added).

          Infinity’s proposed construction is also inconsistent with the claim language as a whole,

 which “provide[s] substantial guidance as to the meaning of particular claim terms.” Phillips, 415

 F.3d at 1314. In the Opening Brief, Defendants explained that the claims expressly define the

 invention as creating a scanning or printing capability in a facsimile machine. Def. Br. 18. Even

 Plaintiff’s expert has acknowledged the claims do this. See Def. Ex. 72 at 197:16-24, 199:25-

 200:5 (“the claimed inventions begin with a facsimile machine and create the ability to scan to a

 PC or print from a PC in that facsimile machine.”); see also Declaration of Dr. Marc E. Levitt in

 Support of Plaintiff’s Responsive Claim Construction Brief (Dkt. No. 122-1) (“Levitt Decl.”) at

 ¶ 33 (“Nachman invented and disclosed . . . a method . . . allowing PCs to utilize any fax machine

 to create an MFP.”). But Infinity’s proposed definition of “facsimile machine” covers the opposite

 scenario: creating facsimile capability in a scanning or printing machine. This runs completely

 contrary to the entire point of these patents.



DB1/ 100309968.7                                   7
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 18 of 57



          Finally, while Infinity disputes whether “facsimile machine” should be limited to a

 standard or conventional fax machine, it does not rebut Defendants’ evidence of what a person of

 ordinary skill in the art at the time of the invention would understand a “standard” or

 “conventional” facsimile machine to be. In their opening papers, Defendants submitted the

 declaration of expert Joseph P. Randolph, who opined that “one of ordinary skill in the art would

 understand that a device that transmits scanned information, or receives information for printing

 in a manner that is not in compliance with a CCITT/ITU-T facsimile standard, is not a “facsimile

 machine” as used in the Patents-in-Suit.” Declaration of Joseph P. Randolph in Support of

 Defendants’ Opening Claim Construction Brief (Dkt. No. 112) (“Randolph Dec.”) at ¶ 28. Mr.

 Randolph further opined that “no facsimile machine that could be fairly characterized as

 ‘conventional’ or ‘standard’ transmitted scanned information or received information for printing

 in compliance with anything other than a CCITT/ITU-T facsimile standard.” Id. at ¶ 29. Infinity

 did not put in contrary evidence in its Responsive Brief. In light of this uncontested factual record,

 the Court should adopt Defendants’ proposed construction.6




 6
   Originally, Infinity asked the Court to construe the term as “a device that is capable of sending
 and receiving a fax.” See Dkt. No. 104 at 3. But in its response brief, it changed its proposal to “a
 device that is capable of sending and receiving a fax, including associated scan and print
 functionality.” See Resp. at 13. Infinity has offered no explanation for why it has changed its
 view as to how the term would be understood by one of ordinary skill in the art, or what “associated
 scan and print functionality” means.

DB1/ 100309968.7                                   8
           Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 19 of 57



           B.      “Passive Link”

     Term/Phrase                     Defendants’ Construction7          Plaintiff’s Construction
     “passive link”                  Indefinite                         No construction necessary

     ’811, cl. 1, 6, 7, 18-20        or alternatively                   or
     ’423, cl. 1, 2, 6                “a link where the initiation of    “a passive link is one where
     ’574, cl. 1, 7, 8               data flow is activated from a      the initiation of data flow is
     ’915, cl. 1, 9                  set-up procedure within the        activated from a setup
                                     PC and/or the facsimile            procedure within the PC
                                     machine, and said data is          and/or the facsimile machine,
                                     transferred, with no               and the data is transferred
                                     intervening apparatus or           with no intervening apparatus
                                     signal interception by a           or signal interception by a
                                     processing element or any          processing element or any
                                     active component, along the        active component, along the
                                     path of an unbroken direct         path of an unbroken direct
                                     connection between the PC          connection between the PC
                                     and the facsimile machine, for     and facsimile machine”
                                     purposes of providing both
                                     scanning or printing data”

                   1.       “Passive Link” Is Indefinite

           All of the asserted claims use the ambiguous phrase “passive link.” Infinity has taken

 irreconcilable positions with respect to each word in this phrase.           In their Opening Brief,

 Defendants explained why Infinity’s inconsistent application of the term “passive link” rendered

 the term indefinite. Infinity argued at times during the original prosecution of the ’811 patent and

 during the reexaminations that modulation/demodulation of data across a link makes it active (i.e.,

 not passive) and, at other times, it argued that modulation/demodulation of data could occur on a

 passive link.8 See section II.B.1.a infra. In view of Infinity’s conflicting statements, a person of

 ordinary skill would not understand the scope of a “passive link” with reasonable certainty, i.e.,



 7
  The italicized language reflects the substantive differences between Defendants’ and Plaintiff’s
 proposed constructions.
 8
   Modulation is the processes of converting digital data to an analog signal, and demodulation is
 the process of extracting digital data from an analog signal. See Randolph Dec. at ¶ 36.

DB1/ 100309968.7                                    9
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 20 of 57



 whether or not the relevant link can involve modulation/demodulation.

          In its Responsive Brief, Infinity tries to explain away the ambiguity by making an argument

 different from, and inconsistent with, the one it made when it introduced “passive link” to the

 claims. Infinity’s arguments are without merit for multiple reasons.9

                         a.      “Passive”

          Now Infinity argues that “[m]odulation/demodulation does not itself violate ‘passive link.’”

 Resp. at 17-18. In other words, Infinity argues that a link can be passive even if data is modulated

 or demodulated for transmission over the link. But when the applicant added the term during the

 prosecution of the ’811 patent, it unequivocally argued that the link in the Perkins prior art was

 not “passive” because it demodulated a facsimile signal:

          Perkins device 3 intercepts the flow of data before it is transmitted to the computer
          circuits, in order to convert the analog signal into a digital signal format . . . .

 Def. Ex. 35 at 12 (emphasis added). Infinity acknowledged that this demodulation was performed

 by the fax modem component that was part of the “link” at issue in Perkins:

          In Perkins’ scanning application the signal which is transferred between connector
          4 and line interface unit 7 when Perkins card installed in the computer is a standard
          analog facsimile transmission. After the analog facsimile transmission data enters
          the card installed in the computer through line interface unit 7, the modulated
          signals are demodulated by modem 9, and then transferred by Perkins’

 9
   Infinity cites Tinnus Enterprises, LLC v. Telebrands Corp., 733 F. App’x 1011 (Fed. Cir. 2018)
 to suggest that “passive link” is not indefinite because the Patent Office did not find it indefinite.
 Resp. at 17. But Tinnus is inapposite. It stands for the proposition that a claim term is presumed
 to be definite where the patent examiner introduces the term into the claim. See id. at 1019. In
 this case, the applicant—not the examiner—introduced “passive link” into the claims. See Def.
 Ex. 35. Indeed, if it were the case (as Infinity suggests) that claim terms cannot be indefinite
 because the Patent Office did not find them as such, then no claim terms would ever be found to
 be indefinite in subsequent district court litigation. This is simply not the case. See, e.g.,
 Intellectual Ventures I, LLC v. Canon Inc., 143 F. Supp. 3d 143, 163 n.15 (D. Del. 2015) (granting
 motion for summary judgment of invalidity based on indefiniteness); Butamax Adv. Biofuels LLC
 v. Gevo, Inc., 117 F. Supp. 3d 632, 638-42 (D. Del. 2015) (same); Bayer Intellectual Prop. GmbH
 v. Warner Chilcott Co., LLC, Civil Action No. 12-1032, 2015 WL 1849015, at *4 (D. Del. Apr.
 21, 2015) (same).

DB1/ 100309968.7                                   10
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 21 of 57



          microprocessor 10 (located on his card) as digital information.

 Def. Ex. 35 at 10 (emphasis added). Importantly, Infinity’s argument during prosecution relied on

 the functionality of the fax modem 9, rather than processor 10 of Perkins. Infinity then contrasted

 the Perkins design with the ’811 patent claims:

          Contrary to the above, when the Applicant transfers digital data from the facsimile
          transceiver through a passive link for scanning to the computer, the non-
          intercepted data enters through the RS 232 type connector port of the computer
          and passes directly to the I/O Bus and is processed by the receiving circuits … of
          the computer, providing a true non intercepted digital signal between the
          facsimile transceiver and the computer.

 Def. Ex. 35 at 12 (emphasis added); see also Def. Br. at 23-24. In short, Infinity had argued that

 Perkins modulates the data that is to be sent across the link, whereas Infinity’s patent claims

 involve sending digital data across the link without modulation.

          But Infinity argued the exact opposite during the subsequent reexamination. As discussed

 in Defendants’ Opening Brief, Infinity argued that Figures 2b-2d of the Patents-in-Suit inherently

 disclosed a device having a passive link, even though data is modulated for transmission across

 the link in those figures. See Def. Br. at 25-26. Thus Infinity took positions in the reexamination

 inconsistent with its previous distinction of Perkins, when it equated “passive” with “no

 modulation/demodulation.” But this inconsistent treatment of “passive link” means that a person

 of ordinary skill in the art—looking at the entire intrinsic record—would not be able to understand

 what that term means with reasonable certainty.

          In its Responsive Brief, Infinity tries to argue that the chief distinguishing feature of

 Perkins was an intervening processor. But that is not what Infinity said when it introduced

 “passive link” into the claims. Instead, it equated “passive” to “no modulation/demodulation,”

 and it is a fundamental tenet of claim construction that a person of ordinary skill in the art is entitled

 to rely on that equivalence in order to understand the scope of what “passive link” means. See


DB1/ 100309968.7                                    11
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 22 of 57



 Trading Techs. Int’l, Inc. v. eSpeed, Inc., 595 F.3d 1340, 1352 (Fed. Cir. 2010) (“The prosecution

 history can often inform the meaning of the claim language by demonstrating how the inventor

 understood the invention and whether the inventor limited the invention in the course of

 prosecution, making the claim scope narrower than it would otherwise be.”) (quoting Phillips, 415

 F.3d at 1318).

          The deposition testimony of Infinity’s expert highlights the unresolvable ambiguity of

 “passive link,” given that he took contrary views as to whether Figure 2a of the Patents-in-Suit

 discloses a device with a “passive link.” Early in his deposition, Dr. Levitt testified that Figure 2a

 of the Patents in Suit—which discloses an Interface Circuit 10 between Standard Fax Machine 20

 and PC 40—has a passive link. Ex. 72 at 114:14-23. Infinity has previously argued the same. See

 Ex. 75 at 1 (“Interface Circuit 10 utilizes a switch assembly to facilitate a direct and passive

 connection between the PC and the fax machine. The attributes of ‘direct’ and ‘passive’ pertain

 to the transfer of the data between the PC and the facsimile machine. These attributes are disclosed

 and demonstrated by all of the arrangements of the 558 and carried forward through in all of

 the arrangements in the 811.”) (emphasis added). A few hours later, however, Dr. Levitt had a

 different opinion. He testified that “Interface Circuit 10 is an – as depicted in Figure 2A is – does

 not support the passive link.” Ex. 72 at 224:1-6. If Infinity and its expert do not understand the

 meaning of “passive link” clearly enough that they can consistently apply it to the same patent

 figure, one of ordinary skill in the art certainly would not either.

                        b.      “Link”

          Infinity argues that the prior art Perkins device did not have a passive link due to the

 existence of the microprocessor 10 in the Perkins device over the relevant data path. However,

 the argument actually highlights the impermissible ambiguity over the scope of “link” in the phrase

 “passive link.”

DB1/ 100309968.7                                   12
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 23 of 57



          By way of background, during the original prosecution of the ’811 patent, the applicant

 distinguished the claimed invention from Perkins by identifying the relevant data path of the

 “passive link” as extending from the fax machine, through the outside connector point of a

 computer, and then to the I/O Bus10 within the computer. See Def. Ex. 35 at 12 (“[W]hen

 Applicant transfers digital data from the facsimile receiver through a passive link … the non-

 intercepted data enters through the RS 232 type connector port of the computer and passes directly

 to the I/O Bus….”) (emphasis added). However, during the later reexaminations, Infinity changed

 its position by arguing that the relevant data path began with the fax machine and ended with the

 outside connector port of the computer. Infinity distanced itself from its previous statement that

 the path extended into the PC to the I/O Bus. Specifically, applicant (through the declaration of

 Dr. Levitt) argued that Figures 2b through 2d of the Patents-in-Suit disclosed a passive link because

 there was no intervening device on the cable that went between the PC and the fax machine. See

 Def. Ex. 65 at ¶¶ 29-30.




 10
   “I/O Bus” refers to a computer’s input/output bus. This is the circuitry and wiring connecting
 the computer’s Central Processing Unit to other components of the computer.

DB1/ 100309968.7                                  13
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 24 of 57



 Def. Ex. 1 at Fig. 2b (annotated). Relying on Infinity’s new, narrower definition of “link,” the

 USPTO allowed the reexamined claims. See Pl. Ex. 3 at 9 (“Figures 2b to 2d … show a passive

 link, namely via the RJ-11 telephone cable connecting the fax machine directly to the computer.

 Accord Levitt Decl. ¶ 29.”) (emphasis added).

          In light of this conflicting record, how is a person of ordinary skill in the art supposed to

 understand the scope of the claimed “link”? Does the link encompass the data path extending into

 a computer to the I/O Bus—like Infinity broadly argued to distinguish Perkins? If so, Figures 2b

 through 2d do not disclose a passive link because the data path to the I/O Bus in these figures

 extends through Interfacing Circuit 10 within the computer; and as Dr. Levitt admitted during his

 deposition, a data path extending through that circuit (like the one depicted in Figure 2a of the

 Patents-in-Suit) is not a passive link. See Ex. 72 at 224:1-6 (“Interface Circuit 10 is an – as depicted

 in Figure 2A is – does not support the passive link.”). So, according to Infinity:

                            




                                                                                                       
                                                    
                            
          Def. Ex. 1 at Fig. 2a (annotated)                  Def. Ex. 1 at Fig. 2b (annotated)
                 No “passive link”                              There is a “passive link”
               (according to Infinity)                            (according to Infinity)

          Alternatively, should a person of ordinary skill in the art understand the “passive link” to

 extend no further than the outside connector port of the computer—like Infinity narrowly argued

 during the reexamination proceedings? If so, then—contrary to Infinity’s arguments during the


DB1/ 100309968.7                                   14
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 25 of 57



 prosecution of the ’811 patent—Perkins discloses a “passive link.” Infinity tries to explain away

 Perkins in its Responsive Brief by pointing to an annotated figure from Perkins, where device 3 is

 shown as external to the PC, and then arguing that there is no passive link in that figure because

 the processor 10 in device 3 is an active intercepting element. However, Infinity fails to note that

 Perkins discloses another embodiment where “device 3” is located within the PC itself. See Def.

 Ex. 28 at 9:29-33. This other Perkins embodiment can be depicted as:




 If the “passive link” were a cable between a fax machine and PC without an intervening device,

 then this other Perkins embodiment has such a cable. Moreover, because the relevant data path

 does not extend through device 3, it never goes through processor 10, and Infinity’s argument

 about the role of that processor as an intervening element is moot.

          In short, Infinity has argued irreconcilable interpretations of “passive link” throughout the

 intrinsic record. It took different positions depending on whether it was distinguishing Perkins, or

 arguing that Figures 2b-2d of the Patents-in-Suit supported the claims.            Faced with these

 inconsistencies, a person of ordinary skill in the art would be uncertain as to the scope of “passive

DB1/ 100309968.7                                   15
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 26 of 57



 link.” Randolph Dec. at ¶ 46. As such, this Court should deem the claims reciting “passive link”

 indefinite.

                   2.   If Not Indefinite, the Court Should Construe “Passive Link” as
                        Defined by Infinity in the Prosecution

          If the Court were to conclude that the term “passive link” is not indefinite, it should

 construe the term—word for word—exactly as the patentee repeatedly defined it. That definition

 was first stated in the ’811 prosecution history (Def. Ex. 36 at 18), and subsequently presented in

 Dr. Levitt’s November 2, 2014 declaration during reexamination, as follows:




 Def. Ex. 65 at ¶ 28 (highlighting added). Defendants’ proposed construction tracks this definition,

 verbatim.

          Infinity asks the Court to disregard the above-highlighted phrase because a Board opinion

 quoting Dr. Levitt’s definition did not include it. But there is nothing in the Board citation that

 suggests that the Board was varying or limiting Infinity’s definition; if anything, the quote is made

 to emphasize (in italics) aspects of the definition relevant to the Board’s subsequent discussion.

 Id. The quote itself ends with an ellipsis after the word “machine” indicating that there is more to

 the definition in Dr. Levitt’s declaration. Id. And even if the Board’s excerpting of Infinity’s



DB1/ 100309968.7                                  16
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 27 of 57



 definition could somehow be interpreted as changing Infinity’s definition, controlling case law

 dictates that this Court still adopt the patentee’s original statement. See 3M Innovative Props. Co.

 v. Tredegar Corp., 725 F.3d 1315, 1332 (Fed. Cir. 2013) (“[W]e are guided by legal principles

 dictating that we rest on the statements made by the patentee over conflicting statements of an

 examiner because it is the patentee’s words that define the claim.”).

          Infinity argues that inclusion of the phrase “for purposes of providing both scanning or

 printing data” is not required in the context of the asserted claims. Quoting claim 1 of the ’811

 patent,11 Infinity argues that the plain claim language does not require the phrase. But the claim

 Infinity quotes is identical to the one before the Examiner when Infinity originally proffered the

 entire definition of ‘passive link’—including the phrase at issue. Compare Resp. at 18-19, with

 Def. Ex. 36 at 1-2 (application claim 27, which issued as patent claim 1 before it was subsequently

 amended and corrected). Infinity also complains that adopting its full definition would create

 ambiguity in the claims. Infinity misses the mark. Having already provided an explicit definition

 to the USPTO, Infinity cannot propose something different now. See, e.g., Phillips, 415 F.3d at

 1316 (patentee may assign a specific meaning to claim term by acting as a lexicographer).12


 11
   Infinity actually misquotes claim 1 of the ’811, by failing to include claim elements added
 during the reexaminations and reflected in certificates of correction.
 12
    Infinity foreshadows an attempt to diverge further from the definition it gave to the USPTO.
 In particular, Infinity suggests that the exclusion of an “intervening apparatus or signal
 interception,” which appears in both parties’ proposed constructions, means only that there is “no
 apparatus along the route must actually intervene or intercept the image data signal for
 modification.” Resp. at 19-20. Thus, Infinity asserts that the “link” is still “passive” if the link
 includes, as intervening apparatuses, “interface circuits including electrical current drivers.” See
 id. This would be a blatant rewrite of either proposed construction. First, this ignores that, in the
 phrase at issue, there is an “or” between two clauses identifying a noun or nouns: “with [1] no
 intervening apparatus or [2] signal interception by a processing element or any active
 component.” Accordingly, if either condition is met, then there is no “passive link.” At his
 deposition, Dr. Levitt agreed that this was the correct understanding of the construction. Def. Ex.
 72 at 220:15-223:4. In contrast, Infinity’s interpretation describes only clause [2], but gives no
 effect to the “no intervening apparatus” clause. Second, Infinity attempts to improperly narrow

DB1/ 100309968.7                                  17
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 28 of 57



          C.       The “Generic Send/Receive Driver Communications Software” Terms

  Term/Phrase                          Defendants’ Construction            Plaintiff’s Construction
  “generic send/receive driver         Each of the claim phrases as a      No construction necessary
  communications software” /           whole is indefinite.
  “generic send receive driver                                             or
  communications software” /           Alternatively, the term
  “generic send or receive             “generic” means:                    “driver communications
  communications software” /                                               software capable of
  “generic send and receive            “off-the-shelf and neither          interfacing with a facsimile
  driver communications                customized, proprietary,            machine using standard
  software”                            manufacturer-specific, nor          communications protocols on
                                       tailored for a specific             a standard PC”
  ’811, cl. 1, 6, 18-20                application or process”; and
  ’423, cl. 1, 2, 6
  ’574, cl. 1, 7, 8                    the “send/receive driver
  ’915, cl. 1, 9                       communications software”
                                       terms mean:

                                       “software that controls a
                                       peripheral and provides all
                                       instructions necessary to
                                       accomplish the tasks of
                                       printing from the personal
                                       computer to the facsimile
                                       machine and/or scanning from
                                       the facsimile machine to the
                                       personal computer, in a
                                       standard CCITT/ITU-T
                                       facsimile format”

          It is black letter law that claim construction starts with the intrinsic evidence, i.e., the claim

 language, the patent specification, and the prosecution history. See, e.g., Phillips, 415 F.3d at

 1329-30. In discussing “generic send/receive driver software,” Infinity is flatly wrong about the

 claim language, never considers the specification, and avoids almost all of the relevant prosecution

 history.



 clause [2] when it suggests that the “active component” must be “a processor that performs
 processing on the image data.” Resp. at 17. Neither the portion of Dr. Levitt’s declaration cited
 by Infinity nor any other evidence supports this, and indeed Dr. Levitt explained that “active
 components” are not limited to processors. Def. Ex. 72 at 111:12-112:20, 219:3-220:14.

DB1/ 100309968.7                                     18
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 29 of 57



          Infinity is incorrect about the language of the ’811 patent’s claims. Inexplicably, Infinity

 asserts that the term “generic” does not appear in the claims of the ’811 patent. Resp. 20 & 23;

 see also id. at 19 (misquoting claim 1).         In fact, during reexamination, Infinity amended

 independent claims 1, 6, 18, 19 and 20 of the ’811 patent to each recite “generic” send/receive

 driver communications software. See Def. Ex. 1 (’811 patent) at Ex Parte Reexamination

 Certificate dated July 31, 2012 (indicating amendments), Cert. of Correction dated Mar. 12, 2013

 (correcting amended clams 1, 6 and 18-20 to recite “generic”), and Cert. of Correction dated July

 22, 2014 (same corrections to recite “generic,” and further corrections to claim 19)13; see also Def.

 Br. at App’x A (text of asserted claims as amended and corrected).

          Infinity similarly ignores much of the reexamination prosecution history.           “Generic

 send/receive driver communications software” was the most important and most discussed claim

 term during all three rounds of reexamination. The term appears in 13 of the 14 asserted

 independent claims, and in those 13 claims it is the limitation on which the USPTO relied to find

 the claims patentable—that is, the use of generic send/receive communications software was the

 only thing that distinguished those claims over the prior art.14 Def. Br. at 12-13. During the first

 round of reexaminations, Infinity amended five of six independent claims of the ’811 patent and

 all independent claims of the ’423 patent to require “generic” send/receive driver communications



 13
   See generally 35 U.S.C. § 254 (“Whenever a mistake in a patent, incurred through the fault of
 the Patent and Trademark Office, is clearly disclosed by the records of the Office, the Director
 may issue a certificate of correction stating the fact and nature of such mistake, under seal, without
 charge, to be recorded in the records of patents. A printed copy thereof shall be attached to each
 printed copy of the patent, and such certificate shall be considered as part of the original patent.
 Every such patent, together with such certificate, shall have the same effect and operation in law
 on the trial of actions for causes thereafter arising as if the same had been originally issued in such
 corrected form.”).
 14
   The fourteenth asserted independent claim also was amended during reexamination, as
 discussed in section II.D, infra.

DB1/ 100309968.7                                   19
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 30 of 57



 software. Id. Infinity also made the same amendments to the ’574 and ’915 patents during the

 second round of reexamination, and argued at length that even under the Examiner’s understanding

 of the claim language, “generic send/receive driver communications software” had a specific set

 of more defined meanings that distinguished the Patents-in-Suit over otherwise-invalidating prior

 art. Id.

            “Generic send/receive driver communications software” was also the key issue in the third

 round of reexaminations. Infinity was able to avoid having the Patents-in-Suit invalidated only by

 arguing that they were entitled to a 1994 priority date—an argument that turned on Infinity’s ability

 to convince the Examiner that the specification for the parent patent of the Patents-in-Suit

 supported this claim language. Infinity was able to successfully make that argument only by

 contradicting its earlier arguments about the meaning of the claim term. See Def. Br. at 14, 27-30.

            Infinity, however, would whistle past the prosecution histories.       Infinity ignores its

 contradictory statements about whether it is the “software” or the “communications” that must be

 generic, and its repeated statements to the USPTO limiting the scope of this term. Instead, Infinity

 proposes a definition that it implies was adopted by the Examiner. This is not correct. Infinity’s

 proposed construction was never used (or even suggested) at any point during the reexaminations,

 and the construction would impermissibly eliminate both “generic” and “send/receive” from the

 claim language.

                   1.     The “Generic Send/Receive Driver Communications Software” Terms
                          are Indefinite.

            These claim terms are indefinite because Infinity has made irreconcilable statements that

 leave a person of ordinary skill in the art without reasonable certainty as to the scope of what is

 claimed. Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014) (claim is

 indefinite and invalid if it fails to “inform those skilled in the art about the scope of the invention


DB1/ 100309968.7                                   20
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 31 of 57



 with reasonable certainty”). In the first two rounds of reexamination, Infinity repeatedly and

 specifically told the USPTO that in the phrase “generic send/receive driver communications

 software” “generic” modifies “software.” Def. Br. at 28-29 (citing Def. Ex. 16 at 25, 29, 35, 37,

 Def. Ex. 38 at 5 and 10, Def. Ex. 39 at ¶ 18, Def. Ex. 40 at Infinity0001827). In the third round of

 reexaminations, however, Infinity flip-flopped and instead asserted that “generic” modifies

 “communications,” not “software.” Id. at 29-30 (citing Def. Ex. 41 at 5-6). These statements are

 both binding and irreconcilable, and render all claims that include this term indefinite and invalid.

 Nautilus, 134 S. Ct. at 2129; Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed.

 Cir. 2015); In re Walter, 698 F. App’x 1022, 1027 (Fed. Cir. 2017) (unpublished).

          In its Responsive Brief, Infinity does not deny that it flip-flopped on the meaning of this

 key claim term. Nor does Infinity suggest that its assertion that the claims require “generic”

 software can be reconciled with its later contention that the claims cover “generic”

 communications. Infinity merely argues that the USPTO accepted Infinity’s latter argument—and

 therefore, its prior inconsistent statements should be ignored. Tellingly, Infinity does not cite a

 single case suggesting that the USPTO’s acceptance is entitled to any deference on this point. The

 Federal Circuit cases discussed in Defendants’ Brief but ignored by Infinity—Teva and In re

 Walter—are directly contrary. Teva, 789 F.3d at 1345 (inconsistent statements to USPTO

 rendered claims indefinite); In re Walter, 698 F. App’x at 1027 (unpublished) (same); see also

 Transcend Med., Inc. v. Glaukos Corp., Civ. Action No. 13-830, 2015 U.S. Dist. LEXIS 124863,

 at *22 (D. Del. Sept. 18, 2015) (same).

          The one case Infinity cites, Tinnus, does not help Infinity. First, as discussed above in

 section II.B.1, that case involved language added to the claims by the examiner not—as in this

 case—by the patent applicant. Tinnus, 733 F. App’x at 1019. Second, in Tinnus, different claim



DB1/ 100309968.7                                  21
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 32 of 57



 language in a patent with a different specification and a different prosecution history was found to

 be not indefinite. Third, the passage of Tinnus cited by Infinity is part of a robust body of case

 law addressing the circumstances under which words of degree (e.g., “substantially”) do, or do

 not, meet the definiteness requirement. Id. 1018-19. That issue is not before the Court, and Tinnus

 simply does not apply. Fourth all claim terms are, as Infinity phrases it, “blessed” by the Examiner

 in the sense that he or she allowed the patent to issue with particular claim language. The

 Examiner’s decision to allow the amended claims is no more or less of a factor here than in any

 other patent case. See Berkheimer, 2015 WL 4999954, at *10 (“‘[T]he deference that is due to a

 qualified government agency presumed to have done its job’ is already reflected in ‘the clear and

 convincing evidence burden for proving invalidity.’”) (citing Sciele Pharma Inc. v. Lupin Ltd., 684

 F.3d 1253, 1260 (Fed. Cir. 2012)). Here, the evidence more than meets the clear and convincing

 standard for finding the claims indefinite and invalid.

                   2.    Should the Court Decide to Construe the “Generic Send/Receive
                         Driver Communications Software” Terms, Infinity is Bound by Its
                         Statements to the USPTO Limiting the Scope of the Claims

          Because the “generic/send receive driver communications software” terms are indefinite,

 the Court need not reach the issue of how they should be construed. If, however, the Court does

 not find these terms to be indefinite, Infinity should be held to its repeated statements about what

 the patents mean by the two constituent parts of this term: “generic” and “send/receive driver

 communications software.”

                         a.     “Generic”

          “Generic” should be defined as “off-the-shelf and neither customized, proprietary,

 manufacturer-specific, nor tailored for a specific application or process.” Def. Br. at 31-35. This

 construction is taken directly from Infinity’s own words characterizing the term:

                  “The ‘generic send/receive driver communications software’ of the 811 patent

DB1/ 100309968.7                                 22
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 33 of 57



                   would be understood by one of ordinary skill in the art to be communications
                   software that is not customized and not tailored to a specific application or
                   process, and in this sense a characteristic of commercial off-the-shelf
                   communications software.” Def. Ex. 15 at 14 (emphasis added).

                  “The prior art asserted by Richo [sic] utilizes either of, additional communications
                   protocol or lower level driver routines (ISRs) as part of the send/rec driver comm
                   software, and that are a) particular to the application of printing and scanning (or in
                   one case also faxing), and as such are ‘customized or tailored’ to these particular
                   processes, or b) are not general purpose as the communication software is
                   manufacturer-specific and not capable of communicating with generic software
                   that is available from other manufacturers, for the purposes of printing and
                   scanning.” Def. Ex. 16 at 5 (distinguishing claimed invention from prior art)
                   (emphasis added).

                  “Patent Owner asserted that Generic in the context of the specification for its use
                   of ‘conventional’ and ‘standard’ limits the invention to non-proprietary
                   ‘send/receive communications software’ that uses standard telefax and standard
                   PC.” Def. Ex. 46 at 2 (emphasis added).

 See Def. Br. at 31-35 (citing additional evidence). Infinity summarized some of these key points

 in a slide presented to the USPTO:




                                                                                           
  Def. Ex. 31 at 2.

          Confronted with this slide at his deposition, Dr. Levitt agreed that he “didn’t see anything

 here that [he] would find inaccurate in the context of Figure 2G of the patents-in-suit.” Def. Ex.

 72 at 224:7-226:4. Outside of the amended claims, “generic” appears only in Figure 2g of the

DB1/ 100309968.7                                     23
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 34 of 57



 Patents-in-Suit.

          Infinity’s statements are binding, and are clear and unequivocal disclaimers of the meaning

 it now proposes. See Chimie, 402 F.3d at 1384 (courts rely on the prosecution history to help

 “ensure[] that claims are not construed one way in order to obtain their allowance and in a different

 way against accused infringers.”); Omega Eng’g, 334 F.3d at 1323 (“The doctrine of prosecution

 disclaimer . . . preclud[es] patentees from recapturing through claim interpretation specific

 meanings disclaimed during prosecution.”); Southwall, 54 F.3d at 1576 (“The prosecution history

 limits the interpretation of claim terms so as to exclude any interpretation that was disclaimed

 during prosecution.”) (citations omitted).

          Notably, Infinity’s Responsive Brief does not address this evidence. Failure to address a

 key argument is a concession.

                          b.      “Send/Receive Driver Communications Software”

          If not found indefinite, “send/receive driver communications software” should be

 construed as “software that controls a peripheral and provides all instructions necessary to

 accomplish the tasks of printing from the personal computer to the facsimile machine and/or

 scanning from the facsimile machine to the personal computer, in a standard CCITT/ITU-T

 facsimile format.” See Def. Br. at 35-37 (citing evidence). Specifically, a person of ordinary skill

 in the art would understand “send/receive driver communications software” to:

             i.    be “software that controls a peripheral” because that is what a “driver” is;

            ii.    “provide[] all instructions necessary to accomplish the tasks of printing from the

                   personal computer to the facsimile machine and/or scanning from the facsimile

                   machine to the personal computer” because Infinity repeatedly made it clear that




DB1/ 100309968.7                                    24
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 35 of 57



                   the claimed generic software provides all of the necessary instructions, and

                   distinguished prior art that provided fewer that all necessary instructions; and

           iii.    provide those instructions “in a standard CCITT/ITU-T facsimile format” because

                   the complete set of instructions necessary to print or scan must be provided in the

                   only language fax machines speak, i.e., a standard CCITT/ITU-T facsimile format.

 Id.

          Infinity again fails to address in any substantial way Defendants’ proposed construction,

 or supporting evidence. Infinity does not, for example, dispute that the patent specification

 describes the software as fully implementing the printing and scanning functionality (i.e.,

 providing all of the necessary instructions), or that the Examiner specifically called out the

 functionality of this software as key to patentability. See Def. Br. at 35 (citing Def. Ex. 1 at 8:14-

 26 & Def. Ex. 40 at Infinity0001827). Nor does Infinity deny that it described the exclusive use

 of “generic” software to accomplish the tasks of printing and scanning as critical to the claimed

 invention. Id. at 36 (citing Def. Ex. 45 at 9).

          Importantly, Infinity does not deny that it took the position that the Patents-in-Suit require

 that only non-customized software be used, and distinguished the Kochis and Yokota prior art

 references on the ground that each used some customized software in the printing and scanning

 processes. Id. at 36 (citing Def. Ex. 16 at 25, 27-29 & 40, Def. Ex. 15 at 18, Def. Ex. 45 at 9).

 “[E]xplicit statements made by a patent applicant during prosecution to distinguish a claimed

 invention over prior art may serve to narrow the scope of a claim.” Spectrum Int’l, Inc. v. Sterilite

 Corp., 164 F.3d 1372, 1378 (Fed. Cir. 1998); see also Omega Eng’g, 334 F.3d at 1324 (“[W]here

 the patentee has unequivocally disavowed a certain meaning to obtain his patent, the doctrine of

 prosecution disclaimer attaches and narrows the ordinary meaning of the claim congruent with the

DB1/ 100309968.7                                    25
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 36 of 57



 scope of the surrender.”).

          Instead, Infinity recites the legal truism that terms are to be construed in the context of the

 claims—which is exactly how Defendants have construed this term. Rhetoric aside, Infinity does

 not identify any supposed discrepancy between Defendants’ construction and the intrinsic

 evidence. Infinity also asserts without explanation that Defendants’ construction is insufficiently

 supported by the intrinsic record. But as shown above, Defendants’ proposed construction is

 drawn directly from the intrinsic evidence, including the specification, the Examiner’s statements,

 and Infinity’s own statements to the USPTO. Def. Br. at 35-37.

                   3.    Infinity’s Proposed Construction Ignores Its Own Statements to the
                         USPTO

          Despite a years-long dialogue with the USPTO about what “generic send/receive driver

 communications software” means, Infinity’s stated position is that this term need not be construed.

 Both Infinity and its expert make the conclusory argument that the “phrase would [] be readily

 understood by a person of ordinary skill in the art.” Resp. at 23; Levitt Decl. at ¶ 72. This is

 entirely at odds with the prosecution history.

          Notably, Infinity gives several supposed examples of “generic send/receive driver

 communications software” that would fall within the claims—“WIA/STI, TWAIN and the PCL

 printer driver”—none of which are referenced in the specification. See Resp. at 23. And even

 more importantly, Infinity told the USPTO exactly the opposite when it distinguished the Kochis

 prior art reference on the basis that “PCL . . . driver software” was not “generic send/receive driver

 communications software.”




DB1/ 100309968.7                                    26
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 37 of 57




 Def. Ex. 38 at 10; see also Def. Ex. 16 at 49 (“Kochis’ SCL, PCL and FCL driver software we

 assert are ‘customized or tailored’ as they are specific to a utility command language specific to

 the computer. . . . Subsequently we would not qualify these as ‘general-purpose’ or ‘any available

 send/receive communication software Package,’ and hence not ‘generic.’”). Infinity could not be

 clearer in its efforts to read the Patents-in-Suit one way to obtain their issuance from the USPTO,

 and an entirely different way when seeking damages. Such tactics should not be permitted.

          Furthermore, Infinity’s alternative construction is wrong and should be rejected for the

 following reasons.

          First, Infinity’s construction ignores its own statements to the USPTO defining “generic”

 and “send/receive driver communications software.” Those statements are controlling for all the

 reasons discussed above. See also Def. Br. at 31-37.

          Second, even if Infinity were not bound by its own statements—and it is—Infinity’s

 construction cannot be reconciled even with the portions of the prosecution history that it

 selectively cites. Infinity’s construction is not one that was ever adopted during either the original

 prosecution or any reexamination.       Rather, Infinity’s construction is based in part on the

 Examiner’s interpretation of “generic send/receive driver communications software” in the second

 of three separate rounds of reexamination—but only in part. As discussed in the Decision Granting

 Ex Parte Reexamination that Infinity quotes, the Examiner in the second round of reexamination


DB1/ 100309968.7                                  27
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 38 of 57



 “adopted the following interpretation for this feature: a group or class of send/receive driver

 communications software capable of interfacing with a standard/conventional facsimile machine

 using standard communication protocols on a standard PC.” Def. Ex. 21 (also Pl. Ex. 8) at 15

 (emphasis omitted). But that is not Infinity’s proposed construction; Infinity inexplicably proposes

 to delete “a group or class of send/receive” (highlighted below) from the Examiner’s description.




                                                                                    
 Id. (highlighted).

          By eliminating this aspect of the Examiner’s interpretation, Infinity would read out express

 limitations and thereby dramatically rewrite and broaden the claims. The Examiner’s reference to

 “a group or class” is intended to reflect the “generic” requirement. See, e.g., Pl. Ex. 7 at 298

 (definition of “generic” referenced by Examiner). Infinity was able to save 13 of 14 independent

 claims from being invalidated only by amending them to require “generic” send/receive driver

 communications software. See Def. Br. at 13; Pl. Exs. 9 & 10. There are hundreds of pages of

 prosecution history that address the “generic” limitation, but Infinity’s construction would

 erroneously read it out of the claims.

          Infinity also proposes to eliminate, without explanation, the requirement that the claimed

 software be “send/receive” driver communications software. Not only is this contrary to the most

 basic tenants of claim construction, but it defies common sense. Rather than defining the term



DB1/ 100309968.7                                  28
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 39 of 57



 “generic send/receive driver communication software,” Infinity’s construction would effectively

 rewrite the claim language to merely “driver communication software.” This is impermissible.

 See, e.g., Enzo Biochem Inc. v. Applera Corp., 780 F.3d 1149, 1154 (Fed. Cir. 2015) (overturning

 district court claim construction that read out express limitations of the claim); Bicon, Inc. v.

 Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006) (“[C]laims are interpreted with an eye toward

 giving effect to all terms in the claim.”); Innova/Pure Water, Inc. v. Safari Water Filtration Sys.,

 Inc., 381 F.3d 1111, 1119 (Fed. Cir. 2004) (“all claim terms are presumed to have meaning in a

 claim”).

          Finally, Infinity’s construction would eliminate the “standard/conventional” modifier that

 precedes “facsimile machine.” This is simply one more instance in which Infinity’s answer to the

 intrinsic evidence is to attempt to ignore it.

          Infinity’s construction should be rejected.

          D.       “Using an Unmodified Standard Protocol for Shifting the Personal
                   Computer to a Connected Mode”

  Term/Phrase                        Defendants’ Construction         Plaintiff’s Construction
  “using an unmodified               “using a set of instructions,    No construction necessary
  standard protocol for shifting     each of which is unmodified
  the personal computer to a         and described in a facsimile     A person of skill in the art
  connected mode”                    standard promulgated by the      would not understand shifting
                                     CCITT/ITU-T, to establish a      the personal computer to a
  ’811, cl. 7                        communication link between       connected mode to be limited
                                     the personal computer and the    to a specific standard.
                                     facsimile machine”

          Infinity does not dispute that the phrase “using an unmodified standard protocol for shifting

 the personal computer to a connected mode” was not in the claims of the ’811 patent until after it

 issued, or that the term “unmodified” does not appear in the specification and was discussed for

 the first time during reexamination. See Def. Br. at 37-40 (citing Def. Ex. 1 at 4:58-64, 5:17-20,

 5:47-51; Def. Ex. 1 at C1 at 2:14-15; Def. Ex. 15 at 8-10; Def. Ex. 16 at 8, 25; Def. Ex. 38 at 5,


DB1/ 100309968.7                                   29
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 40 of 57



 14, 15; Def. Ex. 51 at 4, 8-9; Def. Ex. 52 at 30-31; Def. Ex. 53 at 8, 9, 11; Def. Ex. 54 at ¶¶ 19,

 23-26.).    Yet, Infinity fails to acknowledge, much less address, any of the reexamination

 proceedings, which are the only portions of the intrinsic record to which a person of ordinary skill

 in the art would turn to understand the phrase.

          Instead, Infinity argues at considerable length that Defendants’ proposed construction is

 wrong because it defines a protocol as “instructions” rather than “rules.” Resp. at 25-26. Infinity’s

 problem with “instructions” is difficult to understand since it proposed “using a standard set of

 instructions that are supported by the facsimile machine” in the Joint Claim Construction and

 Prehearing Statement for the “standard protocol” term in the ’915 patent. Dkt. No. 108 at 19

 (emphasis added); see section II.G, infra (Infinity’s proposed construction changed from “set of

 instructions” to “set of rules”). Setting aside Infinity’s unexplained change in position, Infinity

 does not explain how “rules” are materially different from “instructions.” Defendants believe there

 is no difference in this context, and thus would accept either “rules” or “instructions” as part of a

 proper construction.

          Infinity next argues that it is improper to require that the claimed standard protocol be “a

 facsimile standard promulgated by the CCITT/ITU-T.” Resp. at 26. Infinity is wrong because it

 fails to account for the extensive intrinsic record. See Def. Br. at 38-39. Infinity repeatedly defined

 “standard protocol” as a CCITT fax protocol during reexamination. See, e.g., Def. Ex. 16 at 8

 (“‘standard protocol’ (i.e., CCITT Fax protocol)”), 25 (“standard protocols (CCITT Fax

 protocols)”); Def. Ex. 15 at 9 (“use of CCITT Group 1, 2, 3 standard protocol (an ‘unmodified

 standard protocol’)”); Def. Ex. 38 at 14, 15 (“an unmodified standard protocol - the CCITT FAX

 protocol”). Despite Infinity’s repeated representations during reexamination that a standard

 protocol is a CCITT Fax protocol, Infinity now inexplicably argues that “[a] person of skill in the



DB1/ 100309968.7                                   30
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 41 of 57



 art would not understand shifting the personal computer to a connected mode to be limited to a

 specific standard.”     Resp. at 25.     Likewise, Infinity overcame prior art rejections during

 reexamination because both the examiner and Infinity agreed that “unmodified” required that there

 be no deviation in that protocol. See, e.g., Def. Ex. 15 at 8-10; Def. Ex. 38 at 5; Def. Ex. 53 at 8-

 11. “[B]y distinguishing the claimed invention over the prior art, an applicant is indicating what

 the claims do not cover . . . claims may not be construed one way in order to obtain their allowance

 and in a different way against accused infringers.” Spectrum, 164 F.3d at 1378-79 (citations and

 internal quotation marks omitted).

          Infinity then argues that “[t]he patent also discloses other protocols for shifting a personal

 computer to a connected mode, including RS232.” Resp. at 26. Infinity’s argument improperly

 conflates the method of connection (i.e., an RS232 cable) with the protocol used to transmit data.

 Infinity cites the specification’s references to RS232, but these passages relate only to the use of

 an RS232 cable to physically connect the PC and fax machine. They do not describe how to

 “shift[] the personal computer to a connected mode.” See Def. Ex. 1 at 6:38-40 (“the PC-type

 computer 40 is coupled to external facsimile modem circuity 41, for example, through an RS232

 cable” (emphasis added)); 6:51-54 (“PC-type computer 40 is coupled to the facsimile modem

 circuitry 41 and interface circuit 10 through an RS-232 cable” (emphasis added)); 8:7-13 (“they

 are converted into a digital serial signal and then transmitted through the RS232 sending

 interconnect port, the signal is then received by an RS232 connector at the PC” (emphasis

 added)); claim 8 (“using RS 232 connector ports to interface between the facsimile machine and

 the personal computer” (emphasis added)). Contrary to Infinity’s assertions, the intrinsic evidence

 makes clear that “shifting the personal computer to a connected mode” relates to the protocol used

 to transmit data, not the port used. Def. Ex. 1 at 4:58-64 (the PC “shifts to a receive mode for



DB1/ 100309968.7                                   31
          Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 42 of 57



 receiving what appears to the PC to be a facsimile transmission from a ‘remote’ facsimile

 machine”); Def. Ex. 51 at 8 (“In other words, the unmodified standard protocol is ‘used for

 shifting’ in the sense that data signals to be transmitted or received by the computer are converted

 to, or otherwise made to conform to, the standard fax protocol upon preparing the computer for

 image data transmissions to and from a fax machine”).

          Infinity finally makes an unsupported and nonsensical assertion about “connected mode,”

 Resp. at 27, but claim construction requires evidence, and Infinity cites none. Cf. Phillips, 415

 F.3d at 1314-19 (discussing evidence relevant to construction and evidentiary hierarchy).

 Furthermore, in keeping with its pattern throughout its Responsive Brief, Infinity fails to address,

 much less distinguish, Defendants’ cited intrinsic evidence regarding the meaning of “for shifting

 the personal computer to a connected mode.” See Def. Br. at 39-40. Defendants’ proposed

 construction of the term, as informed by the extensive intrinsic record, should be adopted by the

 Court.

          E.       The “Isolating” Terms

  Term/Phrase                       Defendants’ Construction        Plaintiff’s Construction
  “by-passing or isolating the      “disconnecting the facsimile    No construction necessary
  facsimile machine and the         machine and the computer
  computer from the public          from the public telephone       or
  network telephone line” /         network” / “the facsimile
  “both the facsimile machine       machine and the computer        “the data flow of the scan or
  and [personal] computer           having been disconnected        print data circumvents the
  isolated from said at least one   from the public telephone       public network telephone line
  public network telephone          network”                        by-passing or isolating the
  line”                                                             data flow of the scan data
                                                                    from the public network
  ’811, cl. 1, 6, 7, 20                                             telephone line”

          Defendants’ construction of these related terms is supported by the intrinsic record and

 mid-1990s technical dictionary definitions of “isolate[d].” Def. Br. at 40-42. Infinity does not

 address the evidence cited in Defendants’ Opening Brief. Nor does Infinity dispute that the results


DB1/ 100309968.7                                 32
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 43 of 57



 described in the claims of the ’811 patent would have been unobtainable unless both the facsimile

 machine and the computer were disconnected from the public telephone network. Id. at 42 (citing

 Randolph Dec. at ¶ 73).

          Infinity instead offers a new construction (proffered for the first time after Defendants filed

 their Opening Brief), but does not cite to any intrinsic or even extrinsic evidence in support.

 Instead, Infinity relies entirely on two cases in which “bypass” and “isolating” were construed in

 the context of patents unrelated to the Patents-in-Suit. Resp. at 28-29. As an initial matter, the

 construction of a claim term in an unrelated patent is of marginal relevance because the

 specifications and prosecution histories are different and claim terms are construed in light of this

 intrinsic evidence. See Texas Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1211 (Fed. Cir.

 2002) (holding that claim scope in an unrelated patent “sheds no light on” scope of terms being

 construed).

          Moreover, to the extent that the court’s construction in SynQor, Inc. v. Artesyn Techs., Inc.,

 No. 2:07-CV-497, 2010 WL 2991037 (E.D. Tex. July 26, 2010) has any relevance, it supports

 Defendants’ position, not Infinity’s. The SynQor court construed “isolation” and “isolating” as

 “the absence of an electric path permitting the flow of DC current (other than a de minimis amount)

 between an input and an output of a particular stage, component, or circuit.” Id. at *7. Defendants’

 proposed construction, which makes clear that “disconnecting” is required, is consistent with the

 “absence of an electrical path” between the facsimile machine or the computer on the one hand

 and the public telephone network on the other. Infinity’s proposed construction, by contrast, does

 not require disconnection or the absence of such an electrical path; it merely provides that the path

 go unused. In this way, Infinity’s construction would impermissible broaden the claims by

 effectively reading out “by-passing” and “isolating.”



DB1/ 100309968.7                                    33
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 44 of 57



          F.       The “Facsimile Signals” Terms

  Term/Phrase                       Defendants’ Construction          Plaintiff’s Construction
  “facsimile signals” / “a          “signals that transmit data       No construction necessary.
  facsimile machine signal” /       that are encoded in
  “digital facsimile signals of     accordance with a facsimile
  the scanned document” /           standard promulgated by the
  “scanned image signals from       CCITT/ITU-T”
  the facsimile machine” /
  “transmitted facsimile
  signals” / “facsimile machine
  communications signals”

  “facsimile format” / “a           “a format that is described by
  standard facsimile machine        a facsimile standard
  format”                           promulgated by the
                                    CCITT/ITU-T”

   “scanned facsimile machine       “data that are encoded in
  image data”                       accordance with a facsimile
                                    standard promulgated by the
  ’811, cl. 1, 6, 7, 18             CCITT/ITU-T”
  ’423, cl. 2
  ’915, cl. 1, 9

          As noted in Defendants’ Opening Brief, Infinity’s infringement theories depend

 broadening the claims to capture signals, formats, and image data that have nothing to do with

 facsimile technology. Infinity’s proposed non-construction of these related terms appears intended

 to read out of the requirement that the claimed signals, format, and image data be those of a

 facsimile machine, as opposed to those of, for example, a computer or printer. The argument that

 facsimile signals “are signals of a facsimile machine,” Resp. at 29, is true only so long as “facsimile

 machine” is properly construed, as Defendants propose.

          As explained above, Infinity proposes that “facsimile machine” be considered the entirety

 of any device that is capable of sending a fax, despite Infinity’s numerous disclaimers and

 disavowals during the reexaminations of the Patents-in-Suit. There is no support for Infinity’s

 approach in the intrinsic or extrinsic record as explained at length in section II.A, supra. Indeed,


DB1/ 100309968.7                                   34
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 45 of 57



 the relevant evidence supports a construction that associates “facsimile” with a facsimile standard

 promulgated by the CCITT/ITU-T, as noted in Defendants’ Opening Brief. Def. Br. at 43.

          Infinity’s criticisms of Defendants’ proposed construction miss the mark. First, Infinity

 suggests that Defendants’ proposed construction “would require transmission (‘transmit data’)

 when several of the terms that Defendants lump into this category have no such requirement.”

 Resp. at 29. But Infinity has not identified the “several terms,” and to the extent that it is referring

 to the “facsimile format” and “facsimile . . . data” terms, these are construed separately, as clearly

 set forth in Defendants’ Opening Brief.

          Second, Infinity complains that Defendants’ proposed construction “require[s] a specific

 signal encoding, namely ‘a facsimile standard promulgated by the CCITT/ITU-T,” and that this

 requirement is not in the claims. Resp. at 29-30. Infinity is mistaken. As noted in Defendants’

 Opening Brief, one of ordinary skill in the art would understand that “facsimile” invokes the

 CCITT/ITU-T facsimile standards. Def. Br. at 43; Randolph Dec. at ¶ 66. Infinity does not dispute

 the evidence that Defendants cite, including the prosecution history in which Infinity stated that

 the invention employs an existing internal or external fax modem on the computer side of the

 system. See Def. Ex. 56 at 10 (“The Applicant takes a much simpler approach and does not provide

 a fax modem, but uses the existing fax modem in the computer or externally connected to the

 computer to send or receive a scanning or printing data transmission, as shown in Applicants

 Figures 2E, 2I, and 2J.”).        Instead, Infinity presents a muddled discussion of “generic

 communications” that provides no logical support for Infinity’s position that the “facsimile

 signals” terms should not be construed. See Resp. at 30.




DB1/ 100309968.7                                   35
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 46 of 57



          G.       “Using a Standard Protocol of the Facsimile Machine”

  Term/Phrase                       Defendants’ Construction         Plaintiff’s Construction
  “using a standard protocol of     “using a set of instructions     No construction necessary
  the facsimile machine”            that are described by a
                                                                     or
                                    facsimile standard
  ’915, cl. 1 & 9
                                    promulgated by the               “using a standard set of
                                    CCITT/ITU-T”                     instructions rules that are
                                                                     supported by the facsimile
                                                                     machine”

          As with “using an unmodified standard protocol for shifting the personal computer to a

 connected mode,” Infinity’s discussion of this term focuses almost entirely on the irrelevant

 question of whether a “protocol” is more properly described as a set of “instructions” or “rules.”

 See section II.D, supra. Infinity’s argument that a “protocol” is a set of “rules” is new. In the

 Joint Claim Construction Chart, Infinity proposed that this term be construed as “using a standard

 set of instructions that are supported by the facsimile machine.” Dkt. 108 at 19 (emphasis added).

 In any event, there is no relevant distinction between “rules” and “instructions” in this context. A

 protocol certainly could be viewed as a set of rules, setting forth how devices are to behave under

 various conditions. But it can also be viewed as a set of orders that the devices must obey, i.e.,

 instructions. Defendants are not aware of any material difference for purposes of these claims,

 and Infinity identifies none. Defendants suggest that either term can be used.

          Infinity has little to say about the central issue in dispute: whether the protocols must be

 described by a facsimile standard promulgated by the CCITT/ITU-T. Infinity admits that a

 facsimile standard promulgated by the CCITT/ITU-T is a “standard protocol of the facsimile

 machine.” Resp. at 32. But Infinity also suggests, without explanation, that to equate the two

 would be to impermissibly read in limitations from the specification. But equating them is exactly

 what Infinity did during the prosecution of the ’915 patent. See, e.g., Def. Ex. 66 at 8 (“[Kochis

 ’458] does use a ‘standard protocol’ (i.e., CCITT Fax protocol). . . .”) & 25 (“Kochis and Yokota


DB1/ 100309968.7                                  36
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 47 of 57



 both utilize standard protocols (CCITT Fax protocols).”); Def. Ex. 58 at 9 (“Kurosaki’s use of

 CCITT Group 1, 2, 3 standard protocol (an ‘unmodified standard protocol’). . .”); see also Chimie,

 402 F.3d at 1384 (holding that claims cannot be “construed one way in order to obtain their

 allowance and in a different way against accused infringers.”). Infinity does not address, much

 less distinguish, this significant evidence.

          Under Infinity’s construction, the “standard protocol of the facsimile machine” need not

 have anything to do with facsimile technology at all, and instead is merely something “supported

 by” the “facsimile machine”—which, as discussed above, Infinity would erroneously construe as

 any device capable of sending or receiving a fax, regardless of its other functionality. See section

 II.A, supra. This reading would effectively eliminate the word “facsimile” from the term, in direct

 contravention of Federal Circuit precedent. See, e.g., Becton, Dickinson & Co. v. Tyco Healthcare

 Grp., LP, 616 F.3d 1249, 1257 (Fed. Cir. 2010) (“Claims must be interpreted with an eye toward

 giving effect to all terms in the claim.”) (internal quotations omitted).

          H.       The “Digital Signals” Terms

  Term/Phrase                       Defendants’ Construction          Plaintiff’s Construction
  “digital signals” / “digital …    “signals that carry data in the   No construction necessary
  signal(s)”                        form of digits or interval
                                    quantities, and not in analog     or
  ’811, cl. 1, 7, 19, 20            form”
  ’423, cl. 1, 2,                                                     “binary data signals which
  ’574, cl. 1, 8                                                      are signals comprising a
                                                                      sequence of voltages, wherein
                                                                      the voltages represent discrete
                                                                      values of digital data, most
                                                                      typically 1s and 0s of a binary
                                                                      number”

          Infinity’s construction—proposed for the first time after Defendants filed their Opening

 Brief—ignores Infinity’s express statements made during the prosecution of the Patents-in-Suit,

 as well as industry definitions. Instead, Infinity points to a single statement by the Examiner, not



DB1/ 100309968.7                                  37
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 48 of 57



 Infinity, purporting to support Infinity’s newly minted construction. It does not support that

 construction. In fact, in the very document upon which Infinity relies, the Examiner stated

                   Nonetheless, the examiner points out that the patent owner is bound
                   by the arguments made in prosecution. It does not matter whether
                   an argument was persuasive or adopted for allowance; it matters
                   only that the argument was made. See Greenliant Systems, Inc. v.
                   Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012).

 Pl. Ex. 9 at 11 (emphasis added); see Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350

 (Fed. Cir. 2004) (“We have stated on numerous occasions that a patentee’s statements during

 prosecution, whether relied on by the examiner or not, are relevant to claim interpretation.”).

          Infinity made clear during prosecution: (1) the cited prior art device was different from the

 alleged invention because the prior art device “accepts standard analog transmission signals not

 digital signals” (Def. Ex. 61 at 12 (emphasis added)); and (2) in the alleged invention “the data is

 always ‘digital’ data” (Def. Ex. 63 at 2). Thus—contrary to Infinity’s argument now—Infinity’s

 express prosecution statements require that both the underlying data and the signals themselves be

 digital, and not analog.

          In short, Infinity is seeking a construction that conflicts with the express statements Infinity

 made during prosecution. In contrast, Defendants’ proposed construction properly accounts for,

 and relies upon, those statements, along with industry definitions.

          I.       The “Bidirectional” Terms

  Term/Phrase                        Defendants’ Construction       Plaintiff’s Construction
  “bi-directional” /                 “a pathway that provides for   No construction necessary
  “bidirectional”                    data to flow in two directions
                                     between a computer and a
  ’811, cl. 1, 2, 6, 7, 18-20        facsimile machine to support
  ’423, cl. 1, 2, 6                  transmission of scanning and
  ’574, cl. 1, 7, 8                  printing signals over the same
  ’915, cl. 1, 9                     cable”




DB1/ 100309968.7                                    38
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 49 of 57



          While Defendants cited evidence from both the original prosecution history and

 reexaminations establishing prosecution history disclaimer for the “bi-directional” term, see Def.

 Br. at 47-49, Infinity addresses only the original prosecution before summarily concluding that

 disclaimer does not apply, see Resp. at 35-36.          During reexamination, Infinity specifically

 disclaimed a broader interpretation of the “bi-directional” term that merely “enabled” bi-

 directional transmission of scanning and printing signals over the same cable to avoid the Kurosaki

 reference. Infinity argued that the reference did not teach the claimed “bi-directional” connection

 because in Kurosaki the “use of RS 232 is not ‘bi-directional’” even though RS 232 is a connector

 capable of bi-directional communications. Def. Ex. 31 at Infinity0008779. This disclaimer was

 clear, unmistakable, and not subject to varying interpretations. This meets the standard for

 prosecution history disclaimer—and Infinity has not attempted to argue otherwise.

          In arguing “no construction [is] necessary,” Infinity now apparently seeks to recapture

 scope it disclaimed in order to survive reexamination. The doctrine of prosecution history

 disclaimer exists to preclude this kind of doublespeak. “[B]y distinguishing the claimed invention

 over the prior art, an applicant is indicating what the claims do not cover. . . . claims may not be

 construed one way in order to obtain their allowance and in a different way against accused

 infringers.” Spectrum, 164 F.3d at 1378-79 (citations and internal quotation marks omitted).

          Infinity’s discussion of the original prosecution and the Simon reference is incorrect, as the

 record excerpted by Infinity shows. In particular, Simon did not provide only analog print signal

 transfers. Simon “shows a print only capability between a PC and a FAX using parallel port

 connections, and a scanner only capability between a fax and a PC using an RS 232 serial

 connection.” Resp. at 36 (quoting Def. Ex. 36 at 14-15) (emphasis in original). That is, Simon

 taught bi-directional communication, just not using the same connection; in contrast, the applicant



DB1/ 100309968.7                                   39
          Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 50 of 57



 argued that its claimed invention taught sending both scanning and printing signals “over the same

 connection,” a “single a [sic] RS 232, or parallel cable connector.” Id. Thus the original

 prosecution history also gives rise to a disclaimer that dictates Defendants’ construction.

          The rest of Infinity’s arguments are non-responsive or unpersuasive. Infinity misses the

 point when it contends that “[n]othing about the term ‘bi-directional’ itself requires transmission

 of particular types of data.” Resp. at 34. Defendants’ proposed construction is based on Infinity’s

 characterization of the “bi-directional” limitation in the prosecution history, not the meaning of

 the term “bi-directional” in the abstract, divorced from the intrinsic record. Likewise, Infinity

 invokes claim differentiation (id. at 35), but that doctrine creates merely a rebuttable presumption.

 If, as here, the applicant’s arguments narrowing the scope a claim term meet the standard for

 prosecution history disclaimer, then the claim differentiation presumption is rebutted.          See

 Seachange Int’l, Inc. v. C-COR, Inc., 413 F.3d 1361, 1368-75 (Fed. Cir. 2005). Finally, Dr.

 Levitt’s testimony is irrelevant because he admits that he did not consider the prosecution histories

 or reexaminations in rendering his opinion on the “bi-directional” terms. Def. Ex. 72 at 215:10-

 217:3.

          J.       Indefinite Step-Plus-Function Claim Terms

                   1.    The “activating,” “conditioning,” and “arranging” Limitations Are
                         Step-Plus-Function Claim Terms Subject to 35 U.S.C. § 112, ¶ 6

          Infinity’s discussion of the step-plus-function terms is based on a fundamental

 misunderstanding of 35 U.S.C. § 112, ¶ 6. Resp. at 37-44. Prior to the Federal Circuit’s decision

 in Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015), if a claim element did not

 recite the words “means” or “step,” there was a strong presumption that it was not a means-plus-

 function or step-plus-function limitation subject to the special claim construction rules of § 112,

 ¶ 6. In Williamson, however, the Federal Circuit expressly overruled the characterization of the


DB1/ 100309968.7                                  40
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 51 of 57



 presumption as “strong,” and recognized that “[g]eneric terms such as ‘mechanism,’ ‘element,’

 ‘device,’ and other nonce words” could be the functional equivalent of “means.” Id. at 1349 &

 1350.

          A “nonce” word is not, as Infinity seems to suggest, a word that one of ordinary skill in the

 art would not understand. See Resp. at 40, 42, 43. Rather, a “nonce” word is one that “reflects a

 verbal construct[]” that “may be used in a claim in a manner that is tantamount to using the word

 ‘means.’”15 Williamson, 792 F.3d at 1350. Thus, it is no answer to say that one of ordinary skill

 in the art would understand that “activating,” “conditioning,” and “arranging” have some meaning.

 The issue is whether one of ordinary skill would understand these terms in the context of these

 claims to connote specific actions. As Defendants have shown, they would not. Def. Br. at 52-

 58; Randolph Decl. ¶¶ 120, 133, 146, 169, 182, 195.

          Infinity makes no effort to analyze the claim language, or to show that the “activating”

 “conditioning,” and “arranging” limitations refer to specific acts. Instead, Infinity suggests that

 “activating,” “conditioning,” and “arranging” are not always subject to § 112, ¶ 6.16 But it does


 15
    The claim element at issue in Williamson was “distributed learning control module,” which was
 found to invoke the “means” aspect of § 112, ¶ 6. As Infinity recognized in its claim construction
 brief, “the step-plus function language of 35 U.S.C. Section 112, paragraph 6 applies here [and]
 [t]he Federal Circuit has not differentiated treatment between ‘step’ and ‘means’ in this context.”
 Resp. at 10, n.1.
 16
    For example, Infinity cites three cases in which “activating” or variations thereof have been
 construed. See Resp. at 40-41 (citing Texas Digital Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193
 (Fed. Cir. 2002), Callpod, Inc. v. GN Netcom, Inc. 2009 U.S. Dist. LEXIS 51103 (N.D. Ill. Mar.
 6, 2009), Bed-Check Corp. v. Ultimate Safety, Inc., 2003 U.S. Dist. LEXIS 27845 (N.D. Okla.
 Nov. 24, 2003)). However, the issue of whether “activating” was a step-plus-function term appears
 not to have been in dispute—and even if it had been at issue, it is irrelevant that different claims
 might recite both the word “activating” and the relevant structures, materials or acts such that the
 claim is subject to the normal rules of claim construction, and not § 112, ¶ 6. Similarly, In re
 Schreiber, 128 F.3d 1473 (Fed. Cir. 1997), K-2 Corp. v. Salomon S.A., 191 F.3d 1356 (Fed. Cir.
 1999), and Innova/Pure Water do not address § 112, ¶ 6 at all. See Resp. at 37-38. In that case,
 the patent claims described the structure of a device, in part, by what it did. That is not the issue
 here, where the acts to be performed are not identified by the functions recited in the claims.



DB1/ 100309968.7                                   41
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 52 of 57



 not follow that these terms are never subject to § 112, ¶ 6. Paragraph 6 of § 112 is invoked where,

 as here, a patentee recites “a means or step for performing a specified function without the recital

 of structure, material or acts in support thereof[.]” 35 U.S.C. § 112, ¶ 6 (emphasis added). The

 testimony of Infinity’s own expert confirms that the “activating,” “conditioning,” and “arranging”

 terms are a linguistic black box; some act must be done to perform the function, but the claim

 language does not identify what that act might be.

          For example, after declaring that “activating” means “starting or putting in an active state,”

 Dr. Levitt testified that the function of starting or putting in an active state cannot be accomplished

 without performing an “activating” step. Def. Ex. 72 at 180:22-181:3. In other words, “activating”

 does not connote any particular action. Dr. Levitt provided similar testimony with respect to the

 “conditioning” and “arranging” steps. Def. Ex. 72 at 181:16-19, 182:2-6, 182:17-22. Infinity is

 attempting to claim every act to achieve the function of the “activating,” “conditioning,” and

 “arranging” steps—precisely what § 112, ¶ 6 does not permit. See Med. Instrumentation &

 Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211 (Fed. Cir. 2003) (noting that requirements

 of § 112, ¶ 6 are meant to address unbounded functional claiming).

                   2.    Infinity Has Made No Effort to Show that, If These Terms Are
                         Subject to 35 U.S.C. § 112, ¶ 6, They Meet the Definiteness
                         Requirement

          Infinity does not seriously argue that the specifications of the Patents-in-Suit disclose

 specific actions for achieving the claimed “activating,” “conditioning,” and “arranging” functions.

 Instead, Infinity asks that if the Court were to find these terms subject to § 112, ¶ 6, then Infinity

 should be allowed to submit additional briefing about any corresponding disclosure of the

 specification. Resp. at 39.17 That request should be denied.



 17
    Infinity incorrectly indicates that it would brief “the corresponding structure in the
 specification.” Resp. at 39. If Infinity asserted apparatus claims for a particular device, the issue
 would be what corresponding structure is disclosed in the specification. Because Infinity asserts

DB1/ 100309968.7                                   42
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 53 of 57



          Infinity has been aware of Defendants’ position since June 15, 2018, when Defendants’

 served their Preliminary Proposed Claim Constructions, and identified these terms as both subject

 to § 112, ¶ 6 and indefinite because the specification does not disclose actions sufficient to achieve

 the claimed function. For terms subject to § 112, ¶ 6, the identification of corresponding structure,

 material, or acts is a required part of the claim construction process. Asyst Tech., Inc. v. Empak,

 Inc., 268 F.3d 1364, 1373 (Fed. Cir. 2001) (district court has a duty to identify “structures” in the

 specification corresponding to the “means” in the claim term for carrying out the function as

 recited); 35 U.S.C. § 112, ¶ 6 (“An element in a claim for a combination may be expressed as a

 means or step for performing a specified function without the recital of structure, material, or acts

 in support thereof, and such claim shall be construed to cover the corresponding structure,

 material, or acts described in the specification and equivalents thereof.”) (emphasis added). In the

 instant case, this Court has the duty to identify the “actions” in the specification corresponding to

 the “steps” in the claim term for carrying out the function as recited. Since no such actions are

 recited in the specification, the claims are indefinite and invalid. Infinity’s decision not to fully

 address the correct construction of these terms does not justify another round of briefing, or require

 the Court to issue multiple claim construction orders. Infinity has had full opportunity to address

 Defendants’ contentions.

          In fact, Infinity was able to evaluate the issues enough to claim that Mr. Randolph’s

 declaration includes “oversights and misunderstandings,” Resp. at 39, albeit ones that Infinity does

 not address at all in its Opposition. However, as became clear during Dr. Levitt’s deposition, Mr.

 Randolph fully understood the disclosure in the Patents-in-Suit, and identified numerous problems

 in attempting to carry out the claimed invention based on the teachings of that disclosure. That




 only method claims, the issue here is whether the specification discloses actions (not structures)
 that correspond to the functional steps recited in the claims.

DB1/ 100309968.7                                  43
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 54 of 57



 the Patents-in-Suit fail to teach the actions needed to accomplish the functions claimed is not

 reasonably in dispute.

 III.     CONCLUSION

          For the foregoing reasons and the reasons set for in their Opening Claim Construction

 Brief, Defendants respectfully request that the Court adopt their proposed claim constructions or

 hold the asserted claims invalid.

    DATED: October 26, 2018                            Respectfully submitted,

    /s/ John V. Gorman                                 /s/ Xin-Yi Zhou
    John V. Gorman, Esq.                               Mark A. Samuels, Esq.
    Amy M. Dudash, Esq.                                Ryan K. Yagura, Esq.
    MORGAN LEWIS & BOCKIUS                             Xin-Yi Zhou, Esq.
    1701 Market Street                                 O’MELVENY & MYERS LLP
    Philadelphia, PA 19103-2921                        400 S. Hope St.
    Telephone: 215-963-5000                            Los Angeles, CA 90071
    Email: john.gorman@morganlewis.com                 Telephone: 213-430-6100
    Email: amy.dudash@morganlewis.com                  Email: msamuels@omm.com
                                                       Email: ryagura@omm.com
    Susan Baker Manning, Esq. (pro hac vice)           Email: vzhou@omm.com
    Jacob A. Snodgrass, Esq. (pro hac vice)
    MORGAN LEWIS & BOCKIUS                             Gary Allen Rosen, Esq.
    1111 Pennsylvania Ave NW                           LAW OFFICES OF GARY A ROSEN, PC
    Washington, DC 20004                               63 W Lancaster Ave. Suite 1
    Telephone: 202-739-5836                            Ardmore, PA 19003-1413
    Email: susan.manning@morganlewis.com               Email: grosen@logarpc.com
    Email: jacob.snodgrass@morganlewis.com
                                                       Counsel for Defendant,
    Counsel for Defendant HP Inc.                      Samsung Electronics America, Inc.
    in Case No. 12-6805                                in Case No. 12-6798


    /s/ Paul T. Meiklejohn                              /s/ Timothy Vann Pearce, Jr.
    Paul T. Meiklejohn, Esq.                           Alex R. Sluzas, Esq.
    Erin C. Kolter, Esq.                               PAUL & PAUL
    DORSEY & WHITNEY LLP                               Three Logan Square
    701 Fifth Ave, Suite 6100                          1717 Arch St. Suite 3740
    Seattle, WA 98104                                  Philadelphia, PA 19103
    Telephone: 206-903-8800                            Telephone: 215-568-4900
                                                       Fax: 215-567-5057
    Email: meiklejohn.paul@dorsey.com                  Email: ars@paulandpaul.com
    Email: kolter.erin@dorsey.com
                                                       Sten A. Jensen, Esq.

DB1/ 100309968.7                                44
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 55 of 57



    Nancy J. Gellman, Esq.                          Steven J. Routh, Esq.
    CONRAD O’BRIEN                                  Timothy Vann Pearce, Jr., Esq.
    1500 Market St, Suite 3900W                     ORRICK HERRINGTON & SUTCLIFFE LLP
    Philadelphia, PA 19102-2100                     1152- 15th St. NW
    Telephone: 215-864-9600                         Washington, DC 20005
    Fax: 215-864-9620                               Telephone: 202-339-8400
    Email: ngellman@cogr.com                        Fax: 202-339-8500
                                                    Email: sjensen@orrick.com
    Counsel for Defendant,                          Email: srouth@orrick.com
    Toshiba America Business Solutions, Inc.         Email: vpearce@orrick.com
    in Case No. 12-6796
                                                    Counsel for Defendant,
                                                    Konica Minolta Business Solutions, U.S.A., Inc.
                                                    in Case No. 12-6802


    /s/ Michael V. Solomita                         /s/ David A. Simons
    Evan Lechtman, Esq.                             Benjamin D. Hartwell, Esq.
    BLANK ROME                                      WARD GREENBERG HELLER & REIDY LLP
    One Logan Square                                1835 Market St Suite 650
    PHILADELPHIA, PA 19103                          Philadelphia, PA 19103
    Telephone: 215-569-5367                         Telephone: 215-836-1100
    Fax: 215-832-5367                               Email: bhartwell@wardgreenberg.com
    Email: lechtman@blankrome.com
                                                    Eric J. Ward, Esq.
    Michael V. Solomita, Esq.                       WARD GREENBERG HELLER & REIDY LLP
    NORTON ROSE FULBRIGHT US LLP                    1800 Bausch & Lomb Place
    1301 Avenue Of The Americas                     P.O. Box 1051
    New York, NY 10019                              Rochester, NY 14604
    Telephone: 212-408-5420                         Telephone: 585-454-0714
    Email:                                          Email: eward@wardgreenberg.com
    michael.solomita@nortonrosefulbright.com
                                                    David A. Simons
    Counsel for Defendant Ricoh USA, Inc.           K&L GATES LLP
    in Case No. 12-6807                             State Street Financial Center
                                                    One Lincoln Street
                                                    Boston, MA 02111
                                                    Telephone: 617-261-3258
                                                    Email: david.simons@klgates.com

                                                    Ranjini Acharya
                                                    K&L GATES LLP
                                                    620 Hansen Way
                                                    Palo Alto, CA 94304
                                                    Telephone: 650-798-6765
                                                    Email: ranjini.acharya@klgates.com

                                                    Counsel for Defendant Xerox Corporation
                                                    in Case No. 12-6804


DB1/ 100309968.7                               45
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 56 of 57




    /s/ Matthew S. Yungwirth
    Louis Norwood Jameson, Esq.
    Matthew S. Yungwirth, Esq.
    DUANE MORRIS LLP
    1075 Peachtree St. NE, Suite 2000
    Atlanta, GA 30309
    Telephone: 404-253-6900
    Email: wjameson@duanemorris.com
    Email: msyungwirth@duanemorris.com

    Joseph A. Powers, Esq.
    DUANE MORRIS LLP
    30 South 17th Street
    Philadelphia, PA 19103
    Telephone: 215-979-1842
    Email: japowers@duanemorris.com

    Counsel for Defendant Dell, Inc.
    in Case No. 12-6808




DB1/ 100309968.7                         46
         Case 2:12-cv-06796-NIQA Document 126 Filed 10/26/18 Page 57 of 57



                                  CERTIFICATE OF SERVICE


          I hereby certify that the foregoing was filed on this 26th day of October, 2018, using the

 electronic case filing (CM/ECF) for the U.S. District Court for the Eastern District of

 Pennsylvania, which will send notification of such filing to all counsel of record.


                                                              /s/Jacob A. Snodgrass
                                                              Jacob A. Snodgrass




DB1/ 100309968.7
